DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The Amendment filed February 18, 2021 has been entered. Claims 20, 22-24, and 30 were amended. Claims 20-39 remain pending and are provided to be examined upon their merits.
Response to Amendment
Applicant’s amendments to the Claims have overcome each and every rejection under 35 U.S.C. § 112(b) previously set forth in the Preinterview First Office Action mailed January 21, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 29, 32-34, and 36-37 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
receiving the transaction request from a mobile device associated with the user" in paragraph 1. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "receiving the transaction request from a mobile device associated with the user". 
• Claim 29 recites the limitation "receiving, from a device associated with the user, a payment method associated with the transaction request" in paragraph 2. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "receiving, from a device associated with the user, a payment method associated with the transaction request". 
• Claim 29 recites the limitation "determining whether the received payment method is the same as the pre-authorized payment method" in paragraph 3. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "determining whether the received payment method is the same as the pre-authorized payment method". 
• Claim 29 recites the limitation "processing the transaction request when the payment method is the same as the pre-authorized payment method" in paragraph 4. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "processing the transaction request when the payment method is the same as the pre-authorized payment method". 
• Claim 32 recites the limitation "the request further comprises at least one of a geographic location, a validity period, or an indication of a merchant" in paragraph 1. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "the request further comprises at least one of a geographic location, a validity period, or an indication of a merchant". 
• Claim 33 recites the limitation "the percentage is directly proportional to the pre-authorized amount" in paragraph 1. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "the percentage is directly proportional to the pre-authorized amount". 
the percentage is associated with an estimated tax on the pre-authorized amount" in paragraph 1. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "the percentage is associated with an estimated tax on the pre-authorized amount". 
• Claim 36 recites the limitation "determining, based on a balance associated with the account number, whether processing the transaction request will cause the balance to exceed a credit limit" in paragraph 2. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "determining, based on a balance associated with the account number, whether processing the transaction request will cause the balance to exceed a credit limit". 
• Claim 37 recites the limitation "determining, based on a balance associated with the account number, whether processing the transaction request will result in a negative balance" in paragraph 2. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "determining, based on a balance associated with the account number, whether processing the transaction request will result in a negative balance". 
• Claim 37 recites the limitation "denying the transaction request when processing the transaction will result in a negative balance" in paragraph 3. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "denying the transaction request when processing the transaction will result in a negative balance". 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-39 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 20-39 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 20-39 are directed to the abstract idea of: Claim 20. authorizing a transaction, comprising: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) instructions that when executed cause to perform a method comprising: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); receiving a transaction request for the transaction, the transaction request comprising a merchant location, an account number, and a transaction amount; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining whether the merchant location included in the transaction request for the transaction is within a threshold distance of a location; determining whether the transaction request is associated with a pre-authorization comprising a pre-authorized amount for the account number, the pre-authorized amount being pre-configured by a user associated with the account number; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining whether the transaction amount is within a percentage of the pre-authorized amount, wherein the percentage is based on the pre-authorized amount; (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving, from fraud detection, a fraud score associated with the transaction request; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining whether the fraud score is less than a threshold; and in response to: (i) determining that the second device is within the threshold distance from the merchant location, (ii) determining that the fraud score is less than the threshold and (iii) determining that the transaction amount is within the percentage of the pre-authorized amount, processing the transaction request for the transaction. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 21. claim 20, wherein receiving the transaction request comprises receiving the transaction request from an associated user. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 22. claim 20, wherein the pre-authorization further comprises a pre-authorized location. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 23. claim 22, wherein the method performed further comprises: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving, from the associated user, location data indicative of a current location. (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 24, claim 22, wherein the pre-authorized location is associated with a location of the merchant location. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 25. claim 20, wherein the pre-authorization comprises a pre-authorized validity period. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 26. claim 25, wherein the method performed further comprises: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving, from the associated user, a timestamp associated with the transaction request, the timestamp comprising a date; determining whether the date is within the pre-authorized validity period; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) processing the transaction request when the date is within the pre-authorized validity period. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind); Claim 27. claim 20, wherein processing the transaction request comprises transmitting an indication that the transaction request is approved to a financial service provider associated with the account number. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 28. claim 20, wherein the pre-authorization comprises a pre-authorized payment method. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 29. claim 28, wherein the method performed further comprises: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving, from the associated user, a payment method associated with the transaction request; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining whether the received payment method is the same as the pre-authorized payment method; and processing the transaction request when the payment method is the same as the pre-authorized payment method. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 30. An implemented method for authorizing a transaction, comprising: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving a transaction request for the transaction, the transaction request comprising a merchant location, an account number, and a transaction amount; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining whether the merchant location included in the transaction request for the transaction is within a threshold distance of a location; determining whether the transaction request is associated with a pre-authorization comprising a pre-authorized amount for the account number, the pre-authorized amount being pre-configured by a user associated with the account number; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining whether the transaction amount is within a percentage of the pre-authorized amount, wherein the percentage is based on the pre-authorized amount; (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving, from fraud detection, a fraud score associated with the transaction request; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining whether the fraud score is less than a threshold, and in response to: (i) determining that the second device is within the threshold distance from the merchant location, (ii) determining that the fraud score is less than the threshold and (iii) determining that the transaction amount is within the percentage of the pre-authorized amount, processing the transaction request for the transaction. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 31. claim 30, further comprising processing the transaction request when the fraud score is between the threshold and a second threshold, wherein the second threshold is based on a predetermined lowest score at which a pre-authorized transaction can be approved. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 32. claim 30, wherein the request further comprises at least one of a geographic location, a validity period, or an indication of a merchant. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 33. claim 30, wherein the percentage is directly proportional to the pre-authorized amount. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 34. claim 30, wherein the percentage is associated with an estimated tax on the pre-authorized amount. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 35. claim 30, wherein the percentage is pre-configured by the user and associated with the pre-authorization. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 36. claim 30, further comprising: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining, based on a balance associated with the account number, whether processing the transaction request will cause the balance to exceed a credit limit associated with the account number; and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) processing the transaction request when the credit limit is not exceeded. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 37. claim 30, further comprising: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining, based on a balance associated with the account number, whether processing the transaction request will result in a negative balance; and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) denying the transaction request when processing the transaction will result in a negative balance. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 38. claim 30, further comprising: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) transmitting an indication that the transaction request is not associated with the pre-authorization; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); processing the transaction request when the fraud score is higher than a third threshold, wherein the third threshold comprises a predetermined lowest score for a transaction request that is not associated with the pre-authorization. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 39. claim 38, wherein the third threshold is less than the threshold. (mathematical relationships, fundamental economic principles or practices); . The identified limitation(s) falls within the subject matter groupings of abstract ideas Mathematical concepts – mathematical relationships, b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
While independent claims 20 and 30 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 20 and is described by the steps of independent claim 30. 
Claim 20 (as amended): Specifically pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 20 (as amended) further to the abstract idea includes additional elements of "at least one processing device", "at least one storage medium", "a network", "a [fraud detection] system", and "a second device in communication with a global positioning system". However, independent claim 20 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "at least one processing device", "at least one storage medium", "a network", "a [fraud detection] system", and "a second device in communication with a global positioning system" of independent claim 20 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a system for authorizing a transaction, comprising", "at least one processing device; and", "at least one storage medium … perform a method comprising", "receiving, over a network, a … and a transaction amount", "determining, via the global positioning … of the second device", "determining whether the transaction request … with the account number", "determining whether the transaction amount … on the pre-authorized amount", "receiving, from a fraud detection … with the transaction request", "determining whether the fraud score … than a threshold; and" and "in response to: (i) determining … request for the transaction") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "at least one processing device; and", "at least one storage medium … perform a method comprising", "receiving, over a network, a … and a transaction amount", "determining, via the global positioning … of the second device", "determining whether the transaction request … with the account number", "determining whether the transaction amount … on the pre-authorized amount", "receiving, from a fraud detection … with the transaction request", "determining whether the fraud score … than a threshold; and", "in response to: (i) determining … request for the transaction" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "receiving, over a network, a … and a transaction amount", "receiving, from a fraud detection … with the transaction request" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a system for authorizing a transaction, comprising", "at least one storage medium … perform a method comprising", "receiving, over a network, a … and a transaction amount", "determining, via the global positioning … of the second device", "receiving, from a fraud detection … with the transaction request" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "receiving, over a network, a … and a transaction amount", "receiving, from a fraud detection … with the transaction request", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 20 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 30 (as amended): Materially with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 30 (as amended) further to the abstract idea includes additional elements of "[a] computer[]", "a network", "a [fraud detection] system", and "a second device in communication with a global positioning system". However, independent claim 30 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "[a] computer[]", "a network", "a [fraud detection] system", and "a second device in communication with a global positioning system" of independent claim 30 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a computer-implemented method for authorizing a transaction, comprising", "receiving, over a network, a … and a transaction amount", "determining, via the global positioning … of the second device", "determining whether the transaction request … with the account number", "determining whether the transaction amount … on the pre-authorized amount", "receiving, from a fraud detection … with the transaction request", "determining whether the fraud score … than a threshold, and" and "in response to: (i) determining … request for the transaction") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "receiving, over a network, a … adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "receiving, over a network, a … and a transaction amount", "receiving, from a fraud detection … with the transaction request" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a computer-implemented method for authorizing a transaction, comprising", "receiving, over a network, a … and a transaction amount", "determining, via the global positioning … of the second device", "receiving, from a fraud detection … with the transaction request" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 20 also applies hereto. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "receiving, over a network, a … and a transaction amount", "receiving, from a fraud detection … with the transaction request", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 20 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 30 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Independent Claims: Nothing in independent claims 20 and 30 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 21-29 and 31-39 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any 
Claim 21: Dependent claim 21 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "a mobile device" of dependent claim 21 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claims 26 and 29: Dependent claims 26 and 29 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "a device" of dependent claims 26 and 29 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in these claims taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claim 21: Dependent claim 21 adds an additional method step of "wherein receiving the transaction request … associated with the user". However, the additional method step of dependent claims 21 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 20 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 20 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) See discussion above regarding Claim 20 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 21 is ineligible. 
Claim 23: Dependent claim 23 adds an additional method step of "receiving, from the second device … of the second device". However, the additional method step of dependent claims 23 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 20 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 20 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 20 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 23 is ineligible. 
Claim 26: Dependent claim 26 adds additional method steps of "receiving, from a device associated … timestamp comprising a date", "determining whether the date is … pre-authorized validity period; and" and "processing the transaction request when … the pre-authorized validity period". However, the additional method steps of dependent claims 26 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 20 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 20 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 20 for pertinent 
Claim 27: Dependent claim 27 adds an additional method step of "wherein processing the transaction request … with the account number". However, the additional method step of dependent claims 27 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 27 is ineligible. 
Claim 29: Dependent claim 29 adds additional method steps of "receiving, from a device associated … with the transaction request", "determining whether the received payment … pre-authorized payment method; and" and "processing the transaction request when … the pre-authorized payment method". However, the additional method steps of dependent claims 29 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 20 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 20 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the 
Claim 31: Dependent claim 31 adds an additional method step of "processing the transaction request when … transaction can be approved". However, the additional method step of dependent claims 31 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 27 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 27 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 31 is ineligible. 
Claim 36: Dependent claim 36 adds additional method steps of "determining, based on a balance … the account number; and" and "processing the transaction request when … limit is not exceeded". However, the additional method steps of dependent claims 36 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 27 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 27 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 36 is ineligible. 
Claim 37: Dependent claim 37 adds additional method steps of "determining, based on a balance … a negative balance; and" and "denying the transaction request when … in a negative balance". However, the additional method steps of dependent claims 37 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 27 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 27 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 37 is ineligible. 
Claim 38: Dependent claim 38 adds additional method steps of "transmitting, to the fraud detection … with the pre-authorization; and" and "processing the transaction request when … associated with the pre-authorization". However, the additional method steps of dependent claims 38 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 20 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 20 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 20 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 38 is ineligible. 
Claims 22, 24-25, 28, 32-35, and 39: Dependent claims 22, 24-25, 28, 32-35, and 39 further limit the method steps already recited and thereby narrow the identified abstract idea noted above but do not otherwise alter the analysis presented above. Accordingly, dependent claims 22, 24-25, 28, 32-35, and 39 are ineligible. 

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

§101 Subject Matter Eligibility Test for Products and Processes
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
    
        
            
                                
            
        
    

Prior Art: Claims 20-39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2015/0058220 A1 of Cazanas; Carlos A. et al., (hereinafter "CAZANAS") in view of U.S. Patent Application Publication No. US 2014/0316984 A1 of Schwartz; Robyn R., (hereinafter "SCHWARTZ") in further view of U.S. Patent Application Publication No. US 2012/0023567 A1 of Hammad; Ayman, (hereinafter "HAMMAD") in even further view of U.S. Patent Application Publication No. US 2009/0100168 A1 of Harris; Scott C., (hereinafter "HARRIS") in even further view of U.S. Patent Application Publication No. US 2009/0177563 A1 of Bernstein; Kathi L. et al., (hereinafter "BERNSTEIN"). 
    
        
            
                                
            
        
    

Claim 20, EXAMINER's Analysis: Claim 20 is rejected as being unpatentable over CAZANAS and SCHWARTZ and HAMMAD and HARRIS and BERNSTEIN. Claim 20 is an independent claim. The combined disclosures and teachings of CAZANAS and SCHWARTZ and HAMMAD and HARRIS and BERNSTEIN taken together render obvious the claimed subject matter of claim 20 as follows and as explained below.
Regarding and as per CLAIM 20, a system for authorizing a transaction, comprising: Reference (CAZANAS: discloses "transaction authorization service 114" pars. [0012], [0020]-[0025], [0027], [0029], [0031], [0039]-[0042], [0044]-[0053], [0055]-[0057], [0060]-[0061] or "clearinghouse service 122" pars. [0012], [0023], [0026]-[0027], [0029]-[0031], [0033], [0036], [0038]-[0040], [0042]-[0043], [0059]-[0061] in "[a]n improved payment card system may be implemented using [] pre-authorization" par. [0006] and "a transaction authorization server authorizing transactions" Abstract, Claims 1, 9, 17 or "selectively authorizing [] contemplated transactions to ensure proper usage of the payment card" par. [0059] and "pre-authorization application may allow a user of a payment card to pre-authorize the card for one or more upcoming transactions[; f]or example, the application may receive parameters that may be applied to future transactions performed using the payment card, such as time limits during which the transaction must take place, spending limits, number of transaction limits, limitations on types of goods or services, and limitations on users of the card[; t]hese limitations and other specified requirements may be referred to herein as pre-authorization parameters[; b]ased on the received information, the pre-authorization application may request a payment clearinghouse to pre-authorize the payment card to allow purchases according to the specified limitations[; u]pon successful pre-authorization, the payment card may be used as normal at point-of-sale terminals to make purchases that are within the specified pre-authorization parameters" par. [0006]) 
• 20 ¶ 2 • at least one processing device; and Reference (CAZANAS: discloses "[c]omputing devices, such as the point-of-sale terminal 110, transaction authorization service 114, clearinghouse service 122 and mobile device 128, generally include computer-executable instructions such as the instructions of the pre-authorization application 130, where the instructions may be executable by one or more processors 134[; c]omputer-executable instructions may be compiled or interpreted from computer programs created using a variety of programming languages and/or technologies, including, without limitation, and either alone or in combination, Java.TM., C, C++, C#, Objective C, Visual Basic, Java Script, Perl, etc[; i]n general, a processor 134 or microprocessor receives instructions, e.g., from a memory 132, a computer-readable medium, etc., and executes these instructions, thereby performing one or more processes, including one or more of the processes described herein[; s]uch instructions and other data may be stored and transmitted using a variety of computer-readable media" par. [0061]) 
• 20 ¶ 3 • at least one storage medium comprising instructions that when executed cause the at least one processing device to perform a method comprising: Reference (CAZANAS: discloses "[a] computer-readable medium (also referred to as a processor-readable medium) includes any non-transitory (e.g., tangible) medium that participates in providing data (e.g., instructions) that may be read by a computer (e.g., by a processor 134 of a computing device)[; s]uch a medium may take many forms, including, but not limited to, non-volatile media and volatile media[; n]on-volatile media may include, for example, optical or magnetic disks and other persistent memory 132[; v]olatile media may include, for example, dynamic random access memory 132 (DRAM), which typically constitutes a main memory 132[; s]uch instructions may be transmitted by one or more transmission media, including coaxial cables, copper wire and fiber optics, including the wires that comprise a system bus coupled to a processor 134 of a computer[; c]ommon forms of computer-readable media include, for example, a floppy disk, a flexible disk, hard disk, magnetic tape, any other magnetic medium, a CD-ROM, DVD, any other optical medium, punch cards, paper tape, any other physical medium with patterns of holes, a RAM, a PROM, an EPROM, a FLASH-EEPROM, any other memory 132 chip or cartridge, or any other medium from which a computer can read" par. [0062] and "[c]omputing devices, such as the point-of-sale terminal 110, transaction authorization service 114, clearinghouse service 122 and mobile device 128, generally include computer-executable instructions such as the instructions of the pre-authorization application 130, where the instructions may be executable by one or more processors 134[; c]omputer-executable instructions may be compiled or interpreted from computer programs created using a variety of programming languages and/or technologies, including, without limitation, and either alone or in combination, Java.TM., C, C++, C#, Objective C, Visual Basic, Java Script, Perl, etc[; i]n general, a processor 134 or microprocessor receives instructions, e.g., from a memory 132, a computer-readable medium, etc., and executes these instructions, thereby performing one or more processes, including one or more of the processes described herein[; s]uch instructions and other data may be stored and transmitted using a variety of computer-readable media" par. [0061] and "method of [] pre-authorization" Claims 10-12, 15-16) 
• 20 ¶ 4 • receiving, over a network, a transaction request for the transaction from a second device in communication with a global positioning system, the transaction request comprising a merchant location, an account number, and a transaction amount; Reference (CAZANAS: discloses "transaction authorization service 114 may be configured to receive the transaction request 112, and to provide a result responsive to the request indicative of whether the transaction request 112 is approved" par. [0022] and "[t]he communications network 126 may be in communication with the merchant network 124, and may be configured to transport data between devices on the communications network 126, such as one or more point-of-sale terminals 110, the transaction authorization service 114, and the clearinghouse service 122[; t]o do so, the communications network 126 may provide communications services, such as packet-switched network services (e.g., Internet access, VoIP communication services), to the devices connected to the communications network 126[; e]xemplary communications networks 126 may include the PSTN, a VoIP network, a VoLTE (Voice over LTE) network, a cellular telephone network, a fiber optic network, and a cable television network[; t]o facilitate communications, communications devices on the communications network 126 may be associated with unique device identifiers being used to indicate, reference, or selectively connect to the identified device on the communications network 126[; e]xemplary types of device identifiers may include telephone numbers, mobile device numbers (MDNs), common language location identifier (CLLI) codes, internet protocol (IP) addresses, input strings, and universal resource identifiers (URIs), as some examples" par. [0029] or "system 100 further includes a merchant network 124 having one or more point-of-sale terminals 110 configured to provide transaction requests 112 to a transaction authorization service 114 to authorize transactions that are pre-authorized by a clearinghouse service 122[; t]he system 100 also includes a communications network 126 connected to the merchant network 124 over which the transaction authorization service 114 is accessible" par. [0012] and "pre-authorized transactions" Abstract, pars. [0016], [0025], [0046], Claims 1, 9, 17 23-24 and "transaction request 112" pars. [0021]-[0022], [0025], [0044]-[0047], [0050], [0053]-[0056]); (CAZANAS: doesn't expressly and explicitly recite from a second device in communication with...communication with a global positioning system --- however SCHWARTZ: clearly discloses, teaches, and/or suggests the feature -- "the arrangement 100 is made up of an end user/customer 102 who will enter into a transaction and pay using a mobile device 104, for example, a conventional feature phone 104a, 104b, a tablet or other mobile computing device 104c, or a smart phone 104d (ideally, the device 104 will be configured for wireless communication over both voice 106 and data 108 communication paths, although, depending upon the particular configuration, the approach can be implemented for devices 104 that can communicate over only one (for example a cell phone with cell but no internet access or a tablet with data communication capability (for example, according to the IEEE 802.11 standard) and no cellular voice capability)" par. [0029], [See Remarks Below] and "the user's mobile device 104 should have at least one, and preferably more, of the following features which, as will be described below, can be used to perform continuous authentication: a microphone, a keyboard, at least one camera, a global positioning satellite (GPS) receiver, a fingerprint or other biometric sensor (for example, for facial recognition, iris or retina scan, blood flow, blood vessel pattern or hand), visible light and/or infrared (IR) sensitive scanner or a multi-modal light sensor, inertial or movement sensor(s), or a touch screen or other surface for gesture or writing input" par. [0034]), [See Remarks Below]; (CAZANAS: doesn't expressly and explicitly recite a merchant location --- however HAMMAD: clearly discloses, teaches, and/or suggests the feature -- "the user can log into a system, such as one provided through a merchant, issuer or payment processing network, and select a merchant and/or location in which a future transaction will occur[; t]he user can then interface his or her portable device with a verification token on a home computing device[; i]n an embodiment where the portable device is an IC chip card, the verification value generated on the IPG can be returned to and made viewable by computing device[; t]he user can note the dynamic verification value and supply it to the merchant[; i]n the embodiment where the user's portable device is a mobile phone, the dynamic verification value can be returned (e.g., written to) the mobile phone and stored on the mobile phone[; t]he user can then view the verification value and provide it to the merchant" par. [0136]), [See Remarks Below]; (CAZANAS: discloses "[p]ayment cards 102 may be associated with account information 104 that may be used to identify the payment card 102 when performing a payment transaction[; a]s one example, payment cards 102 may be associated with sixteen digit decimal numbers allocated in accordance with International Organization for Standardization (ISO)/International Electrotechnical Commission (IEC) card numbering standard 7812[; a]s other examples, the payment cards 102 may be associated with other numeric values, alphabetic values, images, sequences of information, or any other type of information sufficient to identify account information 104 of the payment card 102" par. [0014] and "transaction request 112 to the transaction authorization service 114 may further include additional information, such as an amount of a purchase being requested or other information about the transaction" par. [0021] or "the point-of-sale terminal 110 may provide in the transaction request 112 the account information 104 and an amount of the transaction to the transaction authorization service 114" par. [0055]) 
With respect to above-noted claimed element [1] "from a second device in communication with a global positioning system" which is disclosed by SCHWARTZ: the teachings and/or suggestions within the disclosure of CAZANAS thus far relied upon does not record within its writings an explicit and express recitation of [1] "from a second device in communication with a global positioning system" as presented within the claim being considered. However, herein relied upon are portions of the disclosure of SCHWARTZ which sufficiently teaches the feature applicable to the claimed invention as annotated SCHWARTZ: par. [0002]); or having an "application generally relates to risk mitigation and, more particularly, to risk mitigation in payment transactions involving mobile devices". (SCHWARTZ: par. [0001]). 
With respect to above-noted claimed element [2] "a merchant location" which is disclosed by HAMMAD: the teachings and/or suggestions within the disclosures of CAZANAS and SCHWARTZ thus far relied upon omit to include within the authors' explanations the reciting explicitly and expressly of [2] "a merchant location" as presented within the claim under examination. Nonetheless, herein relied upon are portions of the disclosure of HAMMAD which sufficiently teaches the feature appurtenant to the claimed invention as annotated above with quotation(s) of exemplary disclosures within HAMMAD that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of CAZANAS and SCHWARTZ by adding or substituting the feature [2] "a merchant location" as taught and/or suggested by HAMMAD, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly reckonable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of CAZANAS and SCHWARTZ with these above-described teachings of [2] "a merchant location" HAMMAD: par. [0033]). 
• 20 ¶ 5 • determining, via the global positioning system, whether the merchant location included in the transaction request for the transaction is within a threshold distance of a location of the second device; Reference (CAZANAS: doesn't expressly and explicitly recite determining, via --- however SCHWARTZ: clearly discloses, teaches, and/or suggests the feature -- "one or more different business rules can be established (generically or specifically) for different: circumstances, payors, payees, transaction types, times, locations, items, value, etc., involved[; s]till further, advantageously, an event indicating a poor authentication score at a point in time could potentially be used to disqualify or validate a prior transaction or exchange event or some future transaction or exchange event, based on applicable business rules and the liability particular entities are willing to assume" par. [0048] or "location/context--authentication via comparison of current location, timing, etc. to prior context (known "shopping" habits to include location, time, etc)," par. [0060] or "[t]he system compares this new transaction against the customer's prior tracked behavior and (optionally) also takes into account current location and context (Step 906)[; w]ith this implementation, the system 112 then initiates a voice call to the customer 102 which requires voice input by the customer 102 by responding to, for example, "state your pass code", "please repeat the following phrase", "state the name of the retail establishment where you are right now", "please answer this question", or the like, which is used for identity and payment authorization purposes (Step 908)[; t]he customer then provides the requested voice input, which is scored against the stored information and then fused with the purchase behavior information and (if applicable) the location and/or context information for consistency (Step 910)[; i]f the fused result meets a pre-specified threshold value (Step 912), the transaction is authorized and processed for payment (Step 914)[; i]f not, the transaction is declined (Step 916)" par. [0087], [See Remarks Below] and "the authorization and analysis system 112 can include program code that formats and analyzes biometric, location, context information received from sensors of the user's phone 104 as well as executing program code to implement and perform the comparisons, apply rules, and/or calculate scores, as well as to "learn" and store combinational patterns of user activity for use in future analysis and score development" par. [0038] or "multiple pieces of user-related physical information 302, 304, 306, 308, 310, 312 are collected on a recurring basis using sensors or components of (or associated with) the user's device 104, for example two or more of: spoken voice information, a retinal scan, a facial scan, gesture(s) or finger movement information, fingerprint and/or body temperature[; s]imilarly, multiple pieces of user-related behavioral information 314, 316, 318 are collected, for example one or more of conversational action information, location information, behavioral patterns and context information" par. [0067]), [See Remarks Below]; (CAZANAS: doesn't expressly and explicitly recite included --- however HAMMAD: clearly discloses, teaches, and/or suggests the feature -- "the user can log into a system, such as one provided through a merchant, issuer or payment processing network, and select a merchant and/or location in which a future transaction will occur[; t]he user can then interface his or her portable device with a verification token on a home computing device[; i]n an embodiment where the portable device is an IC chip card, the verification value generated on the IPG can be returned to and made viewable by computing device[; t]he user can note the dynamic verification value and supply it to the merchant[; i]n the embodiment where the user's portable device is a mobile phone, the dynamic verification value can be returned (e.g., written to) the mobile phone and stored on the mobile phone[; t]he user can then view the verification value and provide it to the merchant" par. [0136]), [See Remarks Below]; (CAZANAS: doesn't expressly and explicitly recite is within a threshold distance --- however HARRIS: clearly discloses, teaches, and/or suggests the feature -- "[f]or a credit card, for example, this may be within 100 miles of their home address[; s]imilarly, for a portable telephone, this can occur when the user is inside their home network, i.e. not roaming[; i]f within their primary location, no further information will be gathered from the particular test shown in FIG. 3A, so the operation is shown as continuing at 306[; h]owever, if the user is not within their primary area, then the variable P is set to the current location at 310[; t]his variable P then sets the allowable limits within which the user is allowed to travel[; t]his is illustrated with reference to FIG. 3B[; i]f the user is at P at a time (t)=0, then that some time t the user cannot have traveled more than x miles[; f]or instance, on an airplane, perhaps a user could travel 500 miles per hour[; i]n any case, the location P sets a geographic limit, which is expanded by time, and within which the user must be located" par. [0026] or "[a]t some later time, the user attempts to use their credit device once again[; a]t 318, the system automatically determines the user's new location[; a]t 320, the system determines if that new location is within the allowable circle shown in FIG. 3B[; t]his allowable circle can take into account different variables such as how far the user can travel on any available flight, or, if not on a flight, how far they can have traveled by car[; i]f the user is within the circle, they pass the test" par. [0027] or "[t]he x value can be variable, for example, depending on proximity to an airport, and/or airport timetables[; f]or instance, the current APS information indicates that the user is in Detroit, the soonest that a user could get to Dallas might be dictated by plane schedules[; t]his can also be included within the allowable x value" par. [0028] or "[h]owever, if the user is outside the circle, the test may fail[; t]his prevents a card from being stolen and used to make many transactions in different geographic locations prior to the theft being reported" par. [0029]), [See Remarks Below]; (CAZANAS: doesn't expressly and explicitly recite of a location of the second device; --- however SCHWARTZ: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph) 
With respect to above-noted claimed elements [1] "determining via" and [4] "a location of the second device" which are disclosed by SCHWARTZ: the teachings and/or suggestions within the disclosure of CAZANAS thus far relied upon does not mention within its descriptions an explicit and express recital of [1] "determining via" and [4] "a location of the second device" as presented within the claim under examination. Nevertheless, herein relied upon are portions of the disclosure of SCHWARTZ which sufficiently teaches the features appurtenant to the claimed invention as commented about above with citation(s) to exemplary disclosures within SCHWARTZ that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of CAZANAS by adding or substituting the features [1] "determining via" and [4] "a location of the second device" as taught and/or suggested by SCHWARTZ, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly discernable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of CAZANAS with these above-described teachings of [1] "determining via" and [4] "a location of the second device" sufficiently taught, suggested, and/or disclosed in SCHWARTZ because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of becoming "[]equipped to manage the escalating volumes of low-value transactions while concurrently minimizing risk (payor, payee and bank) from potentially fraudulent transactions and maintaining profitability", (SCHWARTZ: par. [0002]); or having an "application generally relates to risk mitigation and, more particularly, to risk mitigation in payment transactions involving mobile devices". (SCHWARTZ: par. [0001]). 
With respect to above-noted claimed element [2] "included in the transaction request" which is disclosed by HAMMAD: the teachings and/or suggestions within the disclosures of CAZANAS and SCHWARTZ thus far relied upon omit to record within the authors' explanations the reciting explicitly HAMMAD: par. [0033]). 
With respect to above-noted claimed element [3] "within a threshold distance" which is disclosed by HARRIS: the teachings and/or suggestions within the disclosures of CAZANAS and SCHWARTZ and HAMMAD thus far relied upon fail to include within the authors' writings an explicit and express recital of [3] "within a threshold distance" as required by the instant claim. Nonetheless, herein relied upon are portions of the disclosure of HARRIS which sufficiently teaches the feature appurtenant to the claimed invention as commented about above with quotation(s) of exemplary disclosures within HARRIS that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of CAZANAS and SCHWARTZ and HAMMAD by adding or substituting the feature [3] "within a threshold distance" as taught and/or suggested by HARRIS, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily ascertainable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to HARRIS: Abstract). 
• 20 ¶ 6 • determining whether the transaction request is associated with a pre-authorization comprising a pre-authorized amount for the account number, the pre-authorized amount being pre-configured by a user associated with the account number; Reference (CAZANAS: discloses "pre-authorization application may allow a user of a payment card to pre-authorize the card for one or more upcoming transactions[; f]or example, the application may receive parameters that may be applied to future transactions performed using the payment card, such as time limits during which the transaction must take place, spending limits, number of transaction limits, limitations on types of goods or services, and limitations on users of the card[; t]hese limitations and other specified requirements may be referred to herein as pre-authorization parameters[; b]ased on the received information, the pre-authorization application may request a payment clearinghouse to pre-authorize the payment card to allow purchases according to the specified limitations[; u]pon successful pre-authorization, the payment card may be used as normal at point-of-sale terminals to make purchases that are within the specified pre-authorization parameters" par. [0006] and "a spending limit within which transactions are allowable" Claims 3, 11, 19) 
• 20 ¶ 7 • determining whether the transaction amount is within a percentage of the pre-authorized amount, wherein the percentage is based on the pre-authorized amount; Reference (CAZANAS: doesn't expressly and explicitly recite determining whether the transaction amount...is based on the pre-authorized amount; --- however BERNSTEIN: clearly discloses, teaches, and/or suggests the feature -- "upon receipt of the authorization request, the account issuer compares the data received from the merchant in the authorization request to the data submitted by account management system 105 in the pre-authorization request (step 716)[; i]f the data, such as transaction amount and merchant, match then the transaction may be approved, after which the process 700 continues to step 718 below[; i]f the data is not within the transaction parameters (e.g. transaction values match, transaction values within a predetermined variance, request occurs within a predetermined timeframe, etc.) then the transaction may not be authorized and the process continues to step 722 where the merchant informs the client that the transaction was not approved[; i]n this case, the pre-authorization record may remain valid or in force until an authorization request is submitted which complies with the pre-authorization criteria or until the pre-authorization expires[; i]n some embodiments, the pre-authorization may remain in force until one or more authorizations are submitted which comply with the pre-authorization criteria or until the pre-authorization expires" par. [0133] or "the pre-authorization request includes a variance parameter[; t]he variance parameter is used to calculate a maximum authorization value[; f]or example, if the pre-authorization request has a $500 pre-authorization amount, a variance parameter value of 10 is used to calculate a maximum value of $550 (i.e. 500+500*(0.10))" par. [0165] or "comparing a current pre-authorization amount to said transaction amount comprises increasing said current pre-authorization amount by a variance amount" Claim 11 or "wherein said variance amount is determined by multiplying a variance percentage and said current pre-authorization amount" Claim 12 or "wherein said variance percentage is determined at least partially by at least one of said authorization criteria, said first pre-authorization record, said transaction amount, said financial account issuer, or said financial account" Claim 13 or "said first pre-authorization request comprises at least one of said account identifier, a buyer identifier, a client identifier, a merchant identifier, said effective date, said expiration date, a refresh end date, a record status indicator, a product identifier, a maximum authorization, a variance percentage, or a variance indicator" Claim 23), [See Remarks Below] 
With respect to above-noted claimed elements [1] "determining whether the transaction" and [2] "is within a percentage" and [3] "based on the pre-authorized amount" which are disclosed by BERNSTEIN: the teachings and/or suggestions within the disclosures of CAZANAS and SCHWARTZ and HAMMAD and HARRIS thus far relied upon fail to include within the authors' writings an explicit and express recitation of [1] "determining whether the transaction" and [2] "is within a percentage" and [3] "based on the pre-authorized amount" as presented within the claim under examination. Nevertheless, herein relied upon are portions of the disclosure of BERNSTEIN which sufficiently teaches the features apposite to the claimed invention as pointed out above with reference(s) to exemplary disclosures within BERNSTEIN that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of CAZANAS and SCHWARTZ and HAMMAD and HARRIS by adding or substituting the features [1] "determining whether the transaction" and [2] "is within a percentage" and [3] "based BERNSTEIN: par. [0013]); or to provide "what is needed is an improved payment system that addresses the []identified problems in certain existing technologies". (BERNSTEIN: par. [0012]). 
• 20 ¶ 8 • receiving, from a fraud detection system, a fraud score associated with the transaction request; Reference (CAZANAS: doesn't expressly and explicitly recite receiving, from a fraud detection system,...score associated with the transaction request; --- however HAMMAD: clearly discloses, teaches, and/or suggests the feature -- "[a]t step S311, a risk score associated with the transaction is generated based on the received verification information, account information, and transaction information[; t]his may be performed by the risk score generation module 206" par. [0128] or "[a]t step S312, the risk score may be sent to an authorizing entity, such as an issuer or a merchant[; i]n some embodiments, the risk score may be included in an authorization request message[; i]n some embodiments, the risk score may further comprise reason codes that indicate the factors that were considered (and their respective impact on) the generation of the risk score[; a]t step, S313, the authorizing entity may then determine whether to approve or reject the transaction based at least in part on the calculated risk score indicating the likelihood that the transaction may be fraudulent" par. [0129] or "the risk score may be generated using similar components and processes as those described with reference to FIG. 2 and step S311" par. [0133], [See Remarks Below] and "risk score generation module 206" pars. [0097]-[0101], [0103], [0126], [0128], [See Remarks Below] and "risk score" Abstract, pars. [0004], [0008], [0010], [0015], [0018], [0021]-[0022], [0040], [0049]-[0053], [0055], [0057]-[0058], [0060]-[0065], [0071], [0074], [0077]-[0078], [0091], [0093], [0097]-[0103], [0106], [0126]-[0133], [0141], [0147], [0149], [0153], [0155], [0157]-[0158], Claims 1, 6, 11, 14, 16, 19), [See Remarks Below] 
With respect to above-noted claimed elements [1] "receiving from a fraud detection system" and [2] "a fraud score associated" which are disclosed by HAMMAD: the teachings and/or suggestions within the disclosures of CAZANAS and SCHWARTZ and HARRIS and BERNSTEIN thus far relied upon omit to mention within the authors' descriptions an explicit and express recital of [1] "receiving from a fraud detection system" and [2] "a fraud score associated" as recited in the claim under examination. However, herein relied upon are portions of the disclosure of HAMMAD which sufficiently teaches the features appurtenant to the claimed invention as commented about above with quotation(s) of exemplary disclosures within HAMMAD that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of CAZANAS and SCHWARTZ and HARRIS and BERNSTEIN by adding or substituting the features [1] "receiving from a fraud detection system" and [2] "a fraud score associated" as taught and/or suggested by HAMMAD, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily reckonable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of CAZANAS and SCHWARTZ and HARRIS and BERNSTEIN with these previously described teachings of [1] "receiving from a fraud detection system" and [2] "a fraud score associated" sufficiently taught, suggested, and/or disclosed in HAMMAD because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of to "provides exemplary systems and methods for processing a purchase transaction, and in particular, determining the risk associated with a transaction based at least in part on information that is related to the validation of a [] portable device". (HAMMAD: par. [0033]). 
• 20 ¶ 9 • determining whether the fraud score is less than a threshold; and Reference (CAZANAS: doesn't expressly and explicitly recite determining whether the fraud score is...is less than a threshold; and --- however HAMMAD: clearly discloses, teaches, and/or suggests the feature -- "a risk score is generated based at least in part on the received verification information, the risk score is sent to an issuer or a merchant, whom then may make a decision based on the risk score as to whether to authorize the transaction[; e]ach entity may have a different tolerance to the level of risk it is willing to accept in authorizing a transaction[; i]n some embodiments in which the risk score is sent to an issuer, the method as described above further includes receiving from the issuer an authorization response message corresponding to the first transaction[; t]he authorization response message may be based at least in part on the risk score and reflects the determination as to whether the transaction should be approved" par. [0062] or "merchant and/or merchant computer may then determine whether to approve the transaction based on the generated risk score[; f]or instance, the merchant may have predetermined a level of risk associated with a transaction that it is willing to accept to proceed with a transaction[; i]f the received risk score is greater than that value, the merchant may send a response message to the client computer indicating that the transaction has been declined[; i]f the generated risk score is lower than a predetermined value, then the merchant computer may approve the transaction" par. [0077]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "determining whether" and [2] "is less than a threshold" which are disclosed by HAMMAD: the teachings and/or suggestions within the disclosures of CAZANAS and SCHWARTZ and HARRIS and BERNSTEIN thus far relied upon fail to record within the authors' writings an explicit and express recitation of [1] "determining whether" and [2] "is less than a threshold" as presented within the instant claim. Nonetheless, herein relied upon are portions of the disclosure of HAMMAD which sufficiently teaches the features appurtenant to the claimed invention as commented about above with quotation(s) of exemplary disclosures within HAMMAD that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of CAZANAS and SCHWARTZ and HARRIS and BERNSTEIN by adding or substituting the features [1] "determining whether" and [2] "is less than a threshold" as taught and/or suggested by HAMMAD, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily foreseeable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of CAZANAS and SCHWARTZ and HARRIS and BERNSTEIN with these above-described teachings of [1] "determining whether" and [2] "is less than a threshold" sufficiently taught, suggested, and/or disclosed in HAMMAD because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of to "provides exemplary systems and methods for processing a purchase transaction, and in particular, determining the risk associated with a transaction based at least in part on information that is related to the validation of a [] portable device". (HAMMAD: par. [0033]). 
• 20 ¶ 10 • in response to: (i) determining that the second device is within the threshold distance from the merchant location, (ii) determining that the fraud score is less than the threshold and (iii) determining that the transaction amount is within the percentage of the pre-authorized amount, processing the transaction request for the transaction. Reference (CAZANAS: doesn't expressly and explicitly recite : (i) determining that the second --- however SCHWARTZ: clearly discloses, teaches, and/or suggests the feature -- "one or more different business rules can be established (generically or specifically) for different: circumstances, payors, payees, transaction types, times, locations, items, value, etc., involved[; s]till further, advantageously, an event indicating a poor authentication score at a point in time could potentially be used to disqualify or validate a prior transaction or exchange event or some future transaction or exchange event, based on applicable business rules and the liability particular entities are willing to assume" par. [0048] or "location/context--authentication via comparison of current location, timing, etc. to prior context (known "shopping" habits to include location, time, etc)," par. [0060] or "[t]he system compares this new transaction against the customer's prior tracked behavior and (optionally) also takes into account current location and context (Step 906)[; w]ith this implementation, the system 112 then initiates a voice call to the customer 102 which requires voice input by the customer 102 by responding to, for example, "state your pass code", "please repeat the following phrase", "state the name of the retail establishment where you are right now", "please answer this question", or the like, which is used for identity and payment authorization purposes (Step 908)[; t]he customer then provides the requested voice input, which is scored against the stored information and then fused with the purchase behavior information and (if applicable) the location and/or context information for consistency (Step 910)[; i]f the fused result meets a pre-specified threshold value (Step 912), the transaction is authorized and processed for payment (Step 914)[; i]f not, the transaction is declined (Step 916)" par. [0087] and "the arrangement 100 is made up of an end user/customer 102 who will enter into a transaction and pay using a mobile device 104, for example, a conventional feature phone 104a, 104b, a tablet or other mobile computing device 104c, or a smart phone 104d (ideally, the device 104 will be configured for wireless communication over both voice 106 and data 108 communication paths, although, depending upon the particular configuration, the approach can be implemented for devices 104 that can communicate over only one (for example a cell phone with cell but no internet access or a tablet with data communication capability (for example, according to the IEEE 802.11 standard) and no cellular voice capability)" par. [0029]); (CAZANAS: doesn't expressly and explicitly recite is within --- however HARRIS: clearly discloses, teaches, and/or suggests the feature -- "[f]or a credit card, for example, this may be within 100 miles of their home address[; s]imilarly, for a portable telephone, this can occur when the user is inside their home network, i.e. not roaming[; i]f within their primary location, no further information will be gathered from the particular test shown in FIG. 3A, so the operation is shown as continuing at 306[; h]owever, if the user is not within their primary area, then the variable P is set to the current location at 310[; t]his variable P then sets the allowable limits within which the user is allowed to travel[; t]his is illustrated with reference to FIG. 3B[; i]f the user is at P at a time (t)=0, then that some time t the user cannot have traveled more than x miles[; f]or instance, on an airplane, perhaps a user could travel 500 miles per hour[; i]n any case, the location P sets a geographic limit, which is expanded by time, and within which the user must be located" par. [0026] or "[a]t some later time, the user attempts to use their credit device once again[; a]t 318, the system automatically determines the user's new location[; a]t 320, the system determines if that new location is within the allowable circle shown in FIG. 3B[; t]his allowable circle can take into account different variables such as how far the user can travel on any available flight, or, if not on a flight, how far they can have traveled by car[; i]f the user is within the circle, they pass the test" par. [0027] or "[t]he x value can be variable, for example, depending on proximity to an airport, and/or airport timetables[; f]or instance, the current APS information indicates that the user is in Detroit, the soonest that a user could get to Dallas might be dictated by plane schedules[; t]his can also be included within the allowable x value" par. [0028] or "[h]owever, if the user is outside the circle, the test may fail[; t]his prevents a card from being stolen and used to make many transactions in different geographic locations prior to the theft being reported" par. [0029]); (CAZANAS: doesn't expressly and explicitly recite the merchant location, (ii) determining...(ii) determining that the fraud score --- however HAMMAD: clearly discloses, teaches, and/or suggests the feature -- "the user can log into a system, such as one provided through a merchant, issuer or payment processing network, and select a merchant and/or location in which a future transaction will occur[; t]he user can then interface his or her portable device with a verification token on a home computing device[; i]n an embodiment where the portable device is an IC chip card, the verification value generated on the IPG can be returned to and made viewable by computing device[; t]he user can note the dynamic verification value and supply it to the merchant[; i]n the embodiment where the user's portable device is a mobile phone, the dynamic verification value can be returned (e.g., written to) the mobile phone and stored on the mobile phone[; t]he user can then view the verification value and provide it to the merchant" par. [0136] and "a risk score is generated based at least in part on the received verification information, the risk score is sent to an issuer or a merchant, whom then may make a decision based on the risk score as to whether to authorize the transaction[; e]ach entity may have a different tolerance to the level of risk it is willing to accept in authorizing a transaction[; i]n some embodiments in which the risk score is sent to an issuer, the method as described above further includes receiving from the issuer an authorization response message corresponding to the first transaction[; t]he authorization response message may be based at least in part on the risk score and reflects the determination as to whether the transaction should be approved" par. [0062] or "merchant and/or merchant computer may then determine whether to approve the transaction based on the generated risk score[; f]or instance, the merchant may have predetermined a level of risk associated with a transaction that it is willing to accept to proceed with a transaction[; i]f the received risk score is greater than that value, the merchant may send a response message to the client computer indicating that the transaction has been declined[; i]f the generated risk score is lower than a predetermined value, then the merchant computer may approve the transaction" par. [0077] and "risk score generation module 206" pars. [0097]-[0101], [0103], [0126], [0128] and "risk score" Abstract, pars. [0004], [0008], [0010], [0015], [0018], [0021]-[0022], [0040], [0049]-[0053], [0055], [0057]-[0058], [0060]-[0065], [0071], [0074], [0077]-[0078], [0091], [0093], [0097]-[0103], [0106], [0126]-[0133], [0141], [0147], [0149], [0153], [0155], [0157]-[0158], Claims 1, 6, 11, 14, 16, 19); (CAZANAS: doesn't expressly and explicitly recite and (iii) determining that --- however BERNSTEIN: clearly discloses, teaches, and/or suggests the feature -- "upon receipt of the authorization request, the account issuer compares the data received from the merchant in the authorization request to the data submitted by account management system 105 in the pre-authorization request (step 716)[; i]f the data, such as transaction amount and merchant, match then the transaction may be approved, after which the process 700 continues to step 718 below[; i]f the data is not within the transaction parameters (e.g. transaction values match, transaction values within a predetermined variance, request occurs within a predetermined timeframe, etc.) then the transaction may not be authorized and the process continues to step 722 where the merchant informs the client that the transaction was not approved[; i]n this case, the pre-authorization record may remain valid or in force until an authorization request is submitted which complies with the pre-authorization criteria or until the pre-authorization expires[; i]n some embodiments, the pre-authorization may remain in force until one or more authorizations are submitted which comply with the pre-authorization criteria or until the pre-authorization expires" par. [0133] or "the pre-authorization request includes a variance parameter[; t]he variance parameter is used to calculate a maximum authorization value[; f]or example, if the pre-authorization request has a $500 pre-authorization amount, a variance parameter value of 10 is used to calculate a maximum value of $550 (i.e. 500+500*(0.10))" par. [0165] or "comparing a current pre-authorization amount to said transaction amount comprises increasing said current pre-authorization amount by a variance amount" Claim 11 or "wherein said variance amount is determined by multiplying a variance percentage and said current pre-authorization amount" Claim 12 or "wherein said variance percentage is determined at least partially by at least one of said authorization criteria, said first pre-authorization record, said transaction amount, said financial account issuer, or said financial account" Claim 13 or "said first pre-authorization request comprises at least one of said account identifier, a buyer identifier, a client identifier, a merchant identifier, said effective date, said expiration date, a refresh end date, a record status indicator, a product identifier, a maximum authorization, a variance percentage, or a variance indicator" Claim 23); (CAZANAS: discloses "transaction request 112 to the transaction authorization service 114 may further include additional information, such as an amount of a purchase being requested or other information about the transaction" par. [0021] or "the point-of-sale terminal 110 may provide in the transaction request 112 the account information 104 and an amount of the transaction to the transaction authorization service 114" par. [0055]); (CAZANAS: doesn't expressly and explicitly recite is within --- however BERNSTEIN: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph); (CAZANAS: discloses "a spending limit within which transactions are allowable" Claims 3, 11, 19 and "the transaction authorization service 114 determines whether the transaction request 112 is authorized[; f]or example, the transaction authorization service 114 may validate the limitations on the payment card 102 imposed by the credit authorization service[; t]hese limitations may include, for instance the credit limit of the payment card 102, whether the payment card 102 has a past due balance, or other standard criteria for the payment card 102 unrelated to the pre-authorization[; i]f the transaction indicated by the transaction request 112 is authorized, control passes to block 314" par. [0050] or "[i]n block 314, the transaction authorization service 114 allows the transaction[; f]or example, the transaction authorization service 114 may provide a response to the point-of-sale terminal 110 indicating that the transaction is accepted" par. [0051] and "transaction request 112" pars. [0021]-[0022], [0025], [0044]-[0047], [0050], [0053]-[0056] and "pre-authorized transactions" Abstract, pars. [0016], [0025], [0046], Claims 1, 9, 17 23-24) 
    
        
            
                                
            
        
    

Claim 21, EXAMINER's Analysis: Claim 21 is rejected as being unpatentable over CAZANAS and SCHWARTZ and HAMMAD and HARRIS and BERNSTEIN. Claim 21 is a dependent claim that directly depends upon parent claim 20, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 20, CAZANAS discloses the claimed subject matter of claim 21 as follows and as explained below.
Regarding and as per CLAIM 21, the system of claim 20, wherein receiving the transaction request comprises receiving the transaction request from a mobile device associated with the user. Reference (CAZANAS: discloses "[p]oint of sale terminals 110 may include various types of devices, such as dedicated terminals at the checkout area of businesses, portable terminal devices configured to connect to a transaction authorization service 114, card reader device 106 attachments to mobile devices 128, or even Internet merchants who receive account information 104 without physical presence of the payment card 102 at the merchant" par. [0020]) 
    
        
            
                                
            
        
    

Claim 22, EXAMINER's Analysis: Claim 22 is rejected as being unpatentable over CAZANAS and SCHWARTZ and HAMMAD and HARRIS and BERNSTEIN. Claim 22 is a dependent claim that directly depends upon parent claim 20, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 20, the combined disclosures and teachings of CAZANAS and HAMMAD taken together render obvious the claimed subject matter of claim 22 as follows and as explained below.
Regarding and as per CLAIM 22, the system of claim 20, wherein the pre-authorization comprises a pre-authorized location. Reference (CAZANAS: doesn't expressly and explicitly recite a pre-authorized location. --- however HAMMAD: clearly discloses, teaches, and/or suggests the feature -- "the user can log into a system, such as one provided through a merchant, issuer or payment processing network, and select a merchant and/or location in which a future transaction will occur[; t]he user can then interface his or her portable device with a verification token on a home computing device[; i]n an embodiment where the portable device is an IC chip card, the verification value generated on the IPG can be returned to and made viewable by computing device[; t]he user can note the dynamic verification value and supply it to the merchant[; i]n the embodiment where the user's portable device is a mobile phone, the dynamic verification value can be returned (e.g., written to) the mobile phone and stored on the mobile phone[; t]he user can then view the verification value and provide it to the merchant" par. [0136]), [See Remarks Below] 
With respect to above-noted claimed element "a pre-authorized location" which is disclosed by HAMMAD: the teachings and/or suggestions within the disclosure of CAZANAS thus far relied upon fails to mention within its writings the reciting explicitly and expressly of a pre-authorized location as presented within the instant claim. However, herein relied upon are portions of the disclosure of HAMMAD which sufficiently teaches the feature applicable to the claimed invention as annotated above with reference(s) to exemplary disclosures within HAMMAD that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of CAZANAS by adding or substituting the feature a pre-authorized location as taught and/or suggested by HAMMAD, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of HAMMAD: par. [0033]). 
    
        
            
                                
            
        
    

Claim 23, EXAMINER's Analysis: Claim 23 is rejected as being unpatentable over CAZANAS and SCHWARTZ and HAMMAD and HARRIS and BERNSTEIN. Claim 23 is a dependent claim that directly depends upon parent claim 22, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 20, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 22 and 20, the combined disclosures and teachings of CAZANAS and SCHWARTZ and HARRIS taken together render obvious the claimed subject matter of claim 23 as follows and as explained below.
Regarding and as per CLAIM 23, the system of claim 22, wherein the method performed by the at least one processing device further comprises: Reference (CAZANAS: discloses "transaction authorization service 114" pars. [0012], [0020]-[0025], [0027], [0029], [0031], [0039]-[0042], [0044]-[0053], [0055]-[0057], [0060]-[0061] or "clearinghouse service 122" pars. [0012], [0023], [0026]-[0027], [0029]-[0031], [0033], [0036], [0038]-[0040], [0042]-[0043], [0059]-[0061] in "[a]n improved payment card system may be implemented using [] pre-authorization" par. [0006] and "method of [] pre-authorization" Claims 10-12, 15-16 and "[c]omputing devices, such as the point-of-sale terminal 110, transaction authorization service 114, clearinghouse service 122 and mobile device 128, generally include computer-executable instructions such as the instructions of the pre-authorization application 130, where the instructions may be executable by one or more processors 134[; c]omputer-executable instructions may be compiled or interpreted from computer programs created using a variety of programming languages and/or technologies, including, without limitation, and either alone or in combination, Java.TM., C, C++, C#, Objective C, Visual Basic, Java Script, Perl, etc[; i]n general, a processor 134 or microprocessor receives instructions, e.g., from a memory 132, a computer-readable medium, etc., and executes these instructions, thereby performing one or more processes, including one or more of the processes described herein[; s]uch instructions and other data may be stored and transmitted using a variety of computer-readable media" par. [0061]) 
• 23 ¶ 2 • receiving, from the second device associated with the user, location data indicative of a current location of the second device. Reference (CAZANAS: doesn't expressly and explicitly recite receiving --- however HARRIS: clearly discloses, teaches, and/or suggests the feature -- "[a]t each interval of time, e.g. each 30 ms, the x, y and z positions from the GPS device are obtained at 610. 615 determines if z=0, where 0 is the downmost position of the GPS device[; i]f so, the x and y positions are plotted to obtain the static signature portion at 620[; e]ach 30 ms, for example, an additional x and y position may be obtained[; a]t 625, whether the pen is up or down, an instantaneous differential of the x, y and z movement is obtained. 630 determines if the movement is over, that is if the signature is complete[; i]f not, flow returns to 600 where the next sample is determined after another 30 ms" par. [0037]), [See Remarks Below]; (CAZANAS: discloses "[p]oint of sale terminals 110 may include various types of devices, such as dedicated terminals at the checkout area of businesses, portable terminal devices configured to connect to a transaction authorization service 114, card reader device 106 attachments to mobile devices 128, or even Internet merchants who receive account information 104 without physical presence of the payment card 102 at the merchant" par. [0020]); (CAZANAS: doesn't expressly and explicitly recite , location data indicative of a current --- however HARRIS: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph); (CAZANAS: discloses as described previously in this paragraph) 
With respect to above-noted claimed elements [1] "receiving" and [2] "location data indicative of a current location" which are disclosed by HARRIS: the teachings and/or suggestions within the disclosures of CAZANAS and SCHWARTZ thus far relied upon fail to mention within the authors' descriptions an explicit and express recital of [1] "receiving" and [2] "location data indicative of a current location" as required by the instant claim. Nevertheless, herein relied upon are portions of the disclosure of HARRIS which sufficiently teaches the features applicable to the claimed invention as pointed out above with quotation(s) of exemplary disclosures within HARRIS that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of CAZANAS and SCHWARTZ by adding or substituting the features [1] "receiving" and [2] "location data indicative of a current location" as taught and/or suggested by HARRIS, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that HARRIS: Abstract). 
    
        
            
                                
            
        
    

Claim 24, EXAMINER's Analysis: Claim 24 is rejected as being unpatentable over CAZANAS and SCHWARTZ and HAMMAD and HARRIS and BERNSTEIN. Claim 24 is a dependent claim that directly depends upon parent claim 22, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 20, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 22 and 20, the combined disclosures and teachings of CAZANAS and HAMMAD taken together render obvious the claimed subject matter of claim 24 as follows and as explained below.
Regarding and as per CLAIM 24, the system of claim 22, wherein the pre-authorized location is associated with a location of the merchant location. Reference (CAZANAS: doesn't expressly and explicitly recite is associated with a location of the merchant location. --- however HAMMAD: clearly discloses, teaches, and/or suggests the feature -- "the user can log into a system, such as one provided through a merchant, issuer or payment processing network, and select a merchant and/or location in which a future transaction will occur[; t]he user can then interface his or her portable device with a verification token on a home computing device[; i]n an embodiment where the portable device is an IC chip card, the verification value generated on the IPG can be returned to and made viewable by computing device[; t]he user can note the dynamic verification value and supply it to the merchant[; i]n the embodiment where the user's portable device is a mobile phone, the dynamic verification value can be returned (e.g., written to) the mobile phone and stored on the mobile phone[; t]he user can then view the verification value and provide it to the merchant" par. [0136]), [See Remarks Below] 
With respect to above-noted claimed element "the pre-authorized location is associated with a location" which is disclosed by HAMMAD: the teachings and/or suggestions within the disclosure of CAZANAS thus far relied upon fails to mention within its writings an explicit and express recitation of the pre-authorized location is associated with a location as recited in the instant claim. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of HAMMAD which sufficiently teaches the feature applicable to the claimed invention as annotated above with citation(s) to exemplary disclosures within HAMMAD that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of CAZANAS by adding or substituting the feature the pre-authorized location is associated with a location as taught and/or suggested by HAMMAD, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly reckonable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of CAZANAS with these above-described teachings of "the pre-authorized location is associated with a location" sufficiently taught, suggested, and/or disclosed in HAMMAD because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of to "provides exemplary systems and methods for processing a purchase transaction, and in particular, determining the risk associated with a transaction based at least in part on information that is related to the validation of a [] portable device". (HAMMAD: par. [0033]). 
    
        
            
                                
            
        
    

Claim 25, EXAMINER's Analysis: Claim 25 is rejected as being unpatentable over CAZANAS and SCHWARTZ and HAMMAD and HARRIS and BERNSTEIN. Claim 25 is a dependent claim that directly depends upon parent claim 20, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 20, CAZANAS discloses the claimed subject matter of claim 25 as follows and as explained below.
Regarding and as per CLAIM 25, the system of claim 20, wherein the pre-authorization comprises a pre-authorized validity period. Reference (CAZANAS: discloses "time limits during which the transaction must take place" pars. [0006], [0059] or "a time limit during which transactions are allowable" Claims 3, 11, 19 or "pre-authorize the payment card 102 for one or more of a predetermined period of time (e.g., 15 minutes, 30 minutes)" par. [0038] or "within a period of time within which the payment card 102 is pre-authorized" par. [0046]) 
    
        
            
                                
            
        
    

Claim 26, EXAMINER's Analysis: Claim 26 is rejected as being unpatentable over CAZANAS and SCHWARTZ and HAMMAD and HARRIS and BERNSTEIN. Claim 26 is a dependent claim that directly depends upon parent claim 25, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 20, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 25 and 20, CAZANAS and HAMMAD disclose and render obvious as previously combined the claimed subject matter of claim 26 as follows and as explained below.
Regarding and as per CLAIM 26, the system of claim 25, wherein the method performed by the at least one processing device further comprises: See Prior Comment(s) at Claim 23 Par. 1; 
• 26 ¶ 2 • receiving, from a device associated with the user, a timestamp associated with the transaction request, the timestamp comprising a date; Reference (CAZANAS: discloses "a transaction request 112 including the account information 104, an amount of the transaction, and other information (e.g., date and time, merchant identifier, an entered PIN, etc.), and may provide the transaction request 112 to the transaction authorization service 114" par. [0045] and "[p]oint of sale terminals 110 may include various types of devices, such as dedicated terminals at the checkout area of businesses, portable terminal devices configured to connect to a transaction authorization service 114, card reader device 106 attachments to mobile devices 128, or even Internet merchants who receive account information 104 without physical presence of the payment card 102 at the merchant" par. [0020]) 
• 26 ¶ 3 • determining whether the date is within the pre-authorized validity period; and Reference (CAZANAS: discloses "transaction authorization service 114 determines whether the transaction request 112 is authorized[; f]or example, the transaction authorization service 114 may validate the limitations on the payment card 102 imposed by the credit authorization service" par. [0050]) 
• 26 ¶ 4 • processing the transaction request when the date is within the pre-authorized validity period. Reference (CAZANAS: discloses "the transaction authorization service 114 determines whether the transaction request 112 is authorized[; f]or example, the transaction authorization service 114 may validate the limitations on the payment card 102 imposed by the credit authorization service[; t]hese limitations may include, for instance the credit limit of the payment card 102, whether the payment card 102 has a past due balance, or other standard criteria for the payment card 102 unrelated to the pre-authorization[; i]f the transaction indicated by the transaction request 112 is authorized, control passes to block 314" par. [0050] or "[i]n block 314, the transaction authorization service 114 allows the transaction[; f]or example, the transaction authorization service 114 may provide a response to the point-of-sale terminal 110 indicating that the transaction is accepted" par. [0051] and "transaction request 112" pars. [0021]-[0022], [0025], [0044]-[0047], [0050], [0053]-[0056] and "a transaction request 112 including the account information 104, an amount of the transaction, and other information (e.g., date and time, merchant identifier, an entered PIN, etc.), and may provide the transaction request 112 to the transaction authorization service 114" par. [0045] and "transaction authorization service 114 determines whether the transaction request 112 is authorized[; f]or example, the transaction authorization service 114 may validate the limitations on the payment card 102 imposed by the credit authorization service" par. [0050] and "time limits during which the transaction must take place" pars. [0006], [0059] or "a time limit during which transactions are allowable" Claims 3, 11, 19 or "pre-authorize the payment card 102 for one or more of a predetermined period of time (e.g., 15 minutes, 30 minutes)" par. [0038] or "within a period of time within which the payment card 102 is pre-authorized" par. [0046]) 
    
        
            
                                
            
        
    

Claim 27, EXAMINER's Analysis: Claim 27 is rejected as being unpatentable over CAZANAS and SCHWARTZ and HAMMAD and HARRIS and BERNSTEIN. Claim 27 is a dependent claim that directly depends upon parent claim 20, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 20, the combined disclosures and teachings of CAZANAS and BERNSTEIN taken together render obvious the claimed subject matter of claim 27 as follows and as explained below.
Regarding and as per CLAIM 27, the system of claim 20, wherein processing the transaction request comprises transmitting an indication that the transaction request is approved to a financial service provider associated with the account number. Reference (CAZANAS: discloses "[i]n block 314, the transaction authorization service 114 allows the transaction[; f]or example, the transaction authorization service 114 may provide a response to the point-of-sale terminal 110 indicating that the transaction is accepted[; t]he transaction authorization service 114 may further update the pre-authorization status 116 associated with the payment card 102 to indicate that a transaction was performed" par. [0051]); (CAZANAS: doesn't expressly and explicitly recite to a financial service provider associated...provider associated with the account number. --- however BERNSTEIN: clearly discloses, teaches, and/or suggests the feature -- "[a] settlement request message is transmitted at 719 from the merchant (or a merchant acquirer or other agent of the merchant) to issuer processor 107 or issuer 106 requesting payment for the transaction" par. [0135]), [See Remarks Below] 
With respect to above-noted claimed element "a financial service provider" which is disclosed by BERNSTEIN: the teachings and/or suggestions within the disclosure of CAZANAS thus far relied upon fails to mention within its writings an explicit and express recital of a financial service provider as presented within the claim under examination. However, herein relied upon are portions of the disclosure of BERNSTEIN which sufficiently teaches the feature appurtenant to the claimed invention as pointed out above with citation(s) to exemplary disclosures within BERNSTEIN that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of CAZANAS by adding or substituting the feature a financial service provider as taught and/or suggested by BERNSTEIN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly ascertainable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of CAZANAS with these above-described teachings of "a financial service provider" sufficiently taught, suggested, and/or disclosed in BERNSTEIN because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of to "enable[] the use of pre-authorized accounts, virtual limited use or single use accounts"; (BERNSTEIN: par. [0013]); or to provide "what is needed is an improved payment system that addresses the []identified problems in certain existing technologies". (BERNSTEIN: par. [0012]). 
    
        
            
                                
            
        
    

Claim 28, EXAMINER's Analysis: Claim 28 is rejected as being unpatentable over CAZANAS and SCHWARTZ and HAMMAD and HARRIS and BERNSTEIN. Claim 28 is a dependent claim that directly depends upon parent claim 20, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 20, CAZANAS discloses the claimed subject matter of claim 28 as follows and as explained below.
Regarding and as per CLAIM 28, the system of claim 20, wherein the pre-authorization comprises a pre-authorized payment method. Reference (CAZANAS: discloses "pre-authorization application may allow a user of a payment card to pre-authorize the card for one or more upcoming transactions[; f]or example, the application may receive parameters that may be applied to future transactions performed using the payment card, such as time limits during which the transaction must take place, spending limits, number of transaction limits, limitations on types of goods or services, and limitations on users of the card[; t]hese limitations and other specified requirements may be referred to herein as pre-authorization parameters[; b]ased on the received information, the pre-authorization application may request a payment clearinghouse to pre-authorize the payment card to allow purchases according to the specified limitations[; u]pon successful pre-authorization, the payment card may be used as normal at point-of-sale terminals to make purchases that are within the specified pre-authorization parameters" par. [0006]) 
    
        
            
                                
            
        
    

Claim 29, EXAMINER's Analysis: Claim 29 is rejected as being unpatentable over CAZANAS and SCHWARTZ and HAMMAD and HARRIS and BERNSTEIN. Claim 29 is a dependent claim that directly depends upon parent claim 28, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 20, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 28 and 20, CAZANAS and HAMMAD disclose and render obvious as previously combined the claimed subject matter of claim 29 as follows and as explained below.
Regarding and as per CLAIM 29, the system of claim 28, wherein the method performed by the at least one processing device further comprises: See Prior Comment(s) at Claim 23 Par. 1; 
• 29 ¶ 2 • receiving, from a device associated with the user, a payment method associated with the transaction request; Reference (CAZANAS: discloses "a user of a payment card 102 may swipe the payment card 102 through a card reader device 106 of the point-of-sale terminal 110 to retrieve account information 104, and may request for a transaction to be performed using the payment card 102[; t]o process the transaction, the point-of-sale terminal 110 may create a transaction request 112 including the account information 104, an amount of the transaction, and other information (e.g., date and time, merchant identifier, an entered PIN, etc.), and may provide the transaction request 112 to the transaction authorization service 114" par. [0045] and "[p]oint of sale terminals 110 may include various types of devices, such as dedicated terminals at the checkout area of businesses, portable terminal devices configured to connect to a transaction authorization service 114, card reader device 106 attachments to mobile devices 128, or even Internet merchants who receive account information 104 without physical presence of the payment card 102 at the merchant" par. [0020] and "pre-authorization application may allow a user of a payment card to pre-authorize the card for one or more upcoming transactions[; f]or example, the application may receive parameters that may be applied to future transactions performed using the payment card, such as time limits during which the transaction must take place, spending limits, number of transaction limits, limitations on types of goods or services, and limitations on users of the card[; t]hese limitations and other specified requirements may be referred to herein as pre-authorization parameters[; b]ased on the received information, the pre-authorization application may request a payment clearinghouse to pre-authorize the payment card to allow purchases according to the specified limitations[; u]pon successful pre-authorization, the payment card may be used as normal at point-of-sale terminals to make purchases that are within the specified pre-authorization parameters" par. [0006]); (CAZANAS: doesn't expressly and explicitly recite associated with --- however HAMMAD: clearly discloses, teaches, and/or suggests the feature -- "[a]t step S311, a risk score associated with the transaction is generated based on the received verification information, account information, and transaction information[; t]his may be performed by the risk score generation module 206" par. [0128] or "[a]t step S312, the risk score may be sent to an authorizing entity, such as an issuer or a merchant[; i]n some embodiments, the risk score may be included in an authorization request message[; i]n some embodiments, the risk score may further comprise reason codes that indicate the factors that were considered (and their respective impact on) the generation of the risk score[; a]t step, S313, the authorizing entity may then determine whether to approve or reject the transaction based at least in part on the calculated risk score indicating the likelihood that the transaction may be fraudulent" par. [0129] or "the risk score may be generated using similar components and processes as those described with reference to FIG. 2 and step S311" par. [0133]), [See Remarks after Claim 20 Par. 8 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (CAZANAS: discloses "transaction request 112" pars. [0021]-[0022], [0025], [0044]-[0047], [0050], [0053]-[0056]) 
• 29 ¶ 3 • determining whether the received payment method is the same as the pre-authorized payment method; and Reference (CAZANAS: discloses "[i]n decision point 304, the transaction authorization service 114 determines whether the transaction request 112 is pre-authorized[; f]or example, the transaction authorization service 114 may validate the transaction request 112 to determine, based on the pre-authorization status 116 associated with the payment card 102, whether the transaction request 112 is pre-authorized" par. [0046]) 
• 29 ¶ 4 • processing the transaction request when the payment method is the same as the pre-authorized payment method. Reference (CAZANAS: discloses "the transaction authorization service 114 determines whether the transaction request 112 is authorized[; f]or example, the transaction authorization service 114 may validate the limitations on the payment card 102 imposed by the credit authorization service[; t]hese limitations may include, for instance the credit limit of the payment card 102, whether the payment card 102 has a past due balance, or other standard criteria for the payment card 102 unrelated to the pre-authorization[; i]f the transaction indicated by the transaction request 112 is authorized, control passes to block 314" par. [0050] or "[i]n block 314, the transaction authorization service 114 allows the transaction[; f]or example, the transaction authorization service 114 may provide a response to the point-of-sale terminal 110 indicating that the transaction is accepted" par. [0051] and "transaction request 112" pars. [0021]-[0022], [0025], [0044]-[0047], [0050], [0053]-[0056] and "pre-authorization application may allow a user of a payment card to pre-authorize the card for one or more upcoming transactions[; f]or example, the application may receive parameters that may be applied to future transactions performed using the payment card, such as time limits during which the transaction must take place, spending limits, number of transaction limits, limitations on types of goods or services, and limitations on users of the card[; t]hese limitations and other specified requirements may be referred to herein as pre-authorization parameters[; b]ased on the received information, the pre-authorization application may request a payment clearinghouse to pre-authorize the payment card to allow purchases according to the specified limitations[; u]pon successful pre-authorization, the payment card may be used as normal at point-of-sale terminals to make purchases that are within the specified pre-authorization parameters" par. [0006] and "[i]n decision point 304, the transaction authorization service 114 determines whether the transaction request 112 is pre-authorized[; f]or example, the transaction authorization service 114 may validate the transaction request 112 to determine, based on the pre-authorization status 116 associated with the payment card 102, whether the transaction request 112 is pre-authorized" par. [0046]) 
    
        
            
                                
            
        
    

Claim 30, EXAMINER's Analysis: Claim 30 is rejected as being unpatentable over CAZANAS and SCHWARTZ and HAMMAD and HARRIS and BERNSTEIN. Claim 30 is an independent claim. CAZANAS and SCHWARTZ and HAMMAD and HARRIS and BERNSTEIN disclose and render obvious as previously combined the claimed subject matter of claim 30 as follows and as explained below.
Regarding and as per CLAIM 30, a computer-implemented method for authorizing a transaction, comprising: Reference (CAZANAS: discloses "[c]omputing devices, such as the point-of-sale terminal 110, transaction authorization service 114, clearinghouse service 122 and mobile device 128, generally include computer-executable instructions such as the instructions of the pre-authorization application 130, where the instructions may be executable by one or more processors 134[; c]omputer-executable instructions may be compiled or interpreted from computer programs created using a variety of programming languages and/or technologies, including, without limitation, and either alone or in combination, Java.TM., C, C++, C#, Objective C, Visual Basic, Java Script, Perl, etc[; i]n general, a processor 134 or microprocessor receives instructions, e.g., from a memory 132, a computer-readable medium, etc., and executes these instructions, thereby performing one or more processes, including one or more of the processes described herein[; s]uch instructions and other data may be stored and transmitted using a variety of computer-readable media" par. [0061] and "method of [] pre-authorization" Claims 10-12, 15-16 and "a transaction authorization server authorizing transactions" Abstract, Claims 1, 9, 17 or "selectively authorizing [] contemplated transactions to ensure proper usage of the payment card" par. [0059] and "pre-authorization application may allow a user of a payment card to pre-authorize the card for one or more upcoming transactions[; f]or example, the application may receive parameters that may be applied to future transactions performed using the payment card, such as time limits during which the transaction must take place, spending limits, number of transaction limits, limitations on types of goods or services, and limitations on users of the card[; t]hese limitations and other specified requirements may be referred to herein as pre-authorization parameters[; b]ased on the received information, the pre-authorization application may request a payment clearinghouse to pre-authorize the payment card to allow purchases according to the specified limitations[; u]pon successful pre-authorization, the payment card may be used as normal at point-of-sale terminals to make purchases that are within the specified pre-authorization parameters" par. [0006]) 
• 30 ¶ 2 • receiving, over a network, a transaction request for the transaction from a second device in communication with a global positioning system, the transaction request comprising a merchant location, an account number, and a transaction amount; See Prior Comment(s) at Claim 20 Par. 4; 
• 30 ¶ 3 • determining, via the global positioning system, whether the merchant location included in the transaction request for the transaction is within a threshold distance of a location of the second device; See Prior Comment(s) at Claim 20 Par. 5; 
• 30 ¶ 4 • determining whether the transaction request is associated with a pre-authorization comprising a pre-authorized amount for the account number, the pre-authorized amount being pre-configured by a user associated with the account number; See Prior Comment(s) at Claim 20 Par. 6; 
• 30 ¶ 5 • determining whether the transaction amount is within a percentage of the pre-authorized amount, wherein the percentage is based on the pre-authorized amount; See Prior Comment(s) at Claim 20 Par. 7; 
• 30 ¶ 6 • receiving, from a fraud detection system, a fraud score associated with the transaction request; See Prior Comment(s) at Claim 20 Par. 8; 
• 30 ¶ 7 • determining whether the fraud score is less than a threshold, and See Prior Comment(s) at Claim 20 Par. 9; 
• 30 ¶ 8 • in response to: (i) determining that the second device is within the threshold distance from the merchant location, (ii) determining that the fraud score is less than the threshold and (iii) determining that the transaction amount is within the percentage of the pre-authorized amount, processing the transaction request for the transaction. See Prior Comment(s) at Claim 20 Par. 10; 
    
        
            
                                
            
        
    

Claim 31, EXAMINER's Analysis: Claim 31 is rejected as being unpatentable over CAZANAS and SCHWARTZ and HAMMAD and HARRIS and BERNSTEIN. Claim 31 is a dependent claim that directly depends upon parent claim 30, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 30, the combined disclosures and teachings of CAZANAS and SCHWARTZ and HAMMAD taken together render obvious the claimed subject matter of claim 31 as follows and as explained below.
Regarding and as per CLAIM 31, the method of claim 30, further comprising processing the transaction request when the fraud score is between the threshold and a second threshold, wherein the second threshold is based on a predetermined lowest score at which a pre-authorized transaction can be approved. Reference (CAZANAS: doesn't expressly and explicitly recite is between the threshold and a second threshold,...is based on a predetermined lowest --- however SCHWARTZ: clearly discloses, teaches, and/or suggests the feature -- "the business rules are applied to the scores by comparison of the scores to one or more threshold(s) (Step 610)[; p]urely for purposes of this example, presume that business rule requires the customer threshold to equal or exceed a score of 85 and the transaction threshold score exceed a score of 80" par. [0076] or "[t]hus, if the actual scores all meet the business rules (Step 612), the transaction will be authorized and the payment processor 120 will be directed to effect the payment transfer[; o]f course, if one or more of the business rules were not met (Step 612), the transaction would be declined (Step 616)" par. [0077] or "[n]ote here that the business rules can be simple rules, such as a single threshold number against which a single fused score can be applied, or they can be more complex[; f]or example, a more complex business rule might be: if the transaction score is above "x" but below "y" AND the continuous authentication score is greater than "a" then approve, but if less than "a" decline, and if the transaction score is above "y" and the continuous authentication score is less than "a" but still above "b" approve, but if below "b" decline[; a]n even more complex business rule might be: if the user authentication score is above a particular threshold, compare the instant transaction score against other transaction scores involving the same items and other retailers of the same goods within a one month window and, if the scores are all the same, decline, but if the transaction scores are all above another threshold and the values of the transactions, in aggregate are all below a specified value, approve the transaction, any otherwise decline" par. [0078]), [See Remarks Below]; (CAZANAS: See Prior Comment at Claim 25 Par. 1 and See Prior Comment at Claim 27 Par. 1) 
With respect to above-noted claimed elements [1] "between the threshold" and [2] "and a second threshold" and [3] "based on a predetermined lowest score" which are disclosed by SCHWARTZ: the teachings and/or suggestions within the disclosures of CAZANAS and HAMMAD thus far relied upon fail to include within the authors' explanations an explicit and express recital of [1] "between the threshold" and [2] "and a second threshold" and [3] "based on a predetermined lowest score" as required by the instant claim. Nevertheless, herein relied upon are portions of the disclosure of SCHWARTZ which sufficiently teaches the features appurtenant to the claimed invention as annotated above with citation(s) to exemplary disclosures within SCHWARTZ that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of CAZANAS and HAMMAD by adding or substituting the features [1] "between the threshold" and [2] "and a second threshold" and [3] "based on a predetermined lowest score" as taught and/or suggested by SCHWARTZ, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily discernable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of CAZANAS and HAMMAD with these aforementioned teachings of [1] "between the threshold" and [2] "and a second threshold" and [3] "based on a predetermined lowest score" sufficiently taught, suggested, and/or disclosed in SCHWARTZ because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of becoming "[]equipped to manage the escalating volumes of low-value transactions while concurrently minimizing risk (payor, payee and bank) from potentially fraudulent transactions and maintaining profitability", (SCHWARTZ: par. [0002]); or having an "application generally relates to risk mitigation and, more particularly, to risk mitigation in payment transactions involving mobile devices". (SCHWARTZ: par. [0001]). 
    
        
            
                                
            
        
    

Claim 32, EXAMINER's Analysis: Claim 32 is rejected as being unpatentable over CAZANAS and SCHWARTZ and HAMMAD and HARRIS and BERNSTEIN. Claim 32 is a dependent claim that directly depends upon parent claim 30, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 30, CAZANAS discloses the claimed subject matter of claim 32 as follows and as explained below.
Regarding and as per CLAIM 32, the method of claim 30, wherein the request further comprises at least one of a geographic location, a validity period, or an indication of a merchant. Reference (CAZANAS: See Prior Comment at Claim 25 Par. 1 and "a transaction request 112 including the account information 104, an amount of the transaction, and other information (e.g., date and time, merchant identifier, an entered PIN, etc.), and may provide the transaction request 112 to the transaction authorization service 114" par. [0045]) 
    
        
            
                                
            
        
    

Claim 33, EXAMINER's Analysis: Claim 33 is rejected as being unpatentable over CAZANAS and SCHWARTZ and HAMMAD and HARRIS and BERNSTEIN. Claim 33 is a dependent claim that directly depends upon parent claim 30, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 30, the combined disclosures and teachings of CAZANAS and BERNSTEIN taken together render obvious the claimed subject matter of claim 33 as follows and as explained below.
Regarding and as per CLAIM 33, the method of claim 30, wherein the percentage is directly proportional to the pre-authorized amount. Reference (CAZANAS: See Prior Comment at Claim 20 Par. 3); (CAZANAS: doesn't expressly and explicitly recite the percentage is directly proportional --- however BERNSTEIN: clearly discloses, teaches, and/or suggests the feature -- See Prior Comment at Claim 20 Par. 7), [See Remarks after Claim 20 Par. 7 herein] and ("upon receipt of the authorization request, the account issuer compares the data received from the merchant in the authorization request to the data submitted by account management system 105 in the pre-authorization request (step 716)[; i]f the data, such as transaction amount and merchant, match then the transaction may be approved, after which the process 700 continues to step 718 below[; i]f the data is not within the transaction parameters (e.g. transaction values match, transaction values within a predetermined variance, request occurs within a predetermined timeframe, etc.) then the transaction may not be authorized and the process continues to step 722 where the merchant informs the client that the transaction was not approved[; i]n this case, the pre-authorization record may remain valid or in force until an authorization request is submitted which complies with the pre-authorization criteria or until the pre-authorization expires[; i]n some embodiments, the pre-authorization may remain in force until one or more authorizations are submitted which comply with the pre-authorization criteria or until the pre-authorization expires" par. [0133] or "the pre-authorization request includes a variance parameter[; t]he variance parameter is used to calculate a maximum authorization value[; f]or example, if the pre-authorization request has a $500 pre-authorization amount, a variance parameter value of 10 is used to calculate a maximum value of $550 (i.e. 500+500*(0.10))" par. [0165] or "comparing a current pre-authorization amount to said transaction amount comprises increasing said current pre-authorization amount by a variance amount" Claim 11 or "wherein said variance amount is determined by multiplying a variance percentage and said current pre-authorization amount" Claim 12 or "wherein said variance percentage is determined at least partially by at least one of said authorization criteria, said first pre-authorization record, said transaction amount, said financial account issuer, or said financial account" Claim 13 or "said first pre-authorization request comprises at least one of said account identifier, a buyer identifier, a client identifier, a merchant identifier, said effective date, said expiration date, a refresh end date, a record status indicator, a product identifier, a maximum authorization, a variance percentage, or a variance indicator" Claim 23), [See Remarks Below]; (CAZANAS: See Prior Comment at Claim 20 Par. 6) 
With respect to above-noted claimed element "directly proportional" which is disclosed by BERNSTEIN: the teachings and/or suggestions within the disclosure of CAZANAS thus far relied upon does not include within its descriptions an explicit and express recitation of directly proportional as recited in the instant claim. Nonetheless, herein relied upon are portions of the disclosure of BERNSTEIN which sufficiently teaches the feature apposite to the claimed invention as annotated above with quotation(s) of exemplary disclosures within BERNSTEIN that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of CAZANAS by adding or substituting the feature directly proportional as taught and/or suggested by BERNSTEIN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily reckonable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of CAZANAS with these previously described teachings of "directly proportional" sufficiently taught, suggested, and/or disclosed in BERNSTEIN because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of to "enable[] the use of pre-authorized accounts, virtual limited use or single use BERNSTEIN: par. [0013]); or to provide "what is needed is an improved payment system that addresses the []identified problems in certain existing technologies". (BERNSTEIN: par. [0012]). 
    
        
            
                                
            
        
    

Claim 34, EXAMINER's Analysis: Claim 34 is rejected as being unpatentable over CAZANAS and SCHWARTZ and HAMMAD and HARRIS and BERNSTEIN. Claim 34 is a dependent claim that directly depends upon parent claim 30, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 30, CAZANAS and BERNSTEIN disclose and render obvious as previously combined the claimed subject matter of claim 34 as follows and as explained below.
Regarding and as per CLAIM 34, the method of claim 30, wherein the percentage is associated with an estimated tax on the pre-authorized amount. Reference (CAZANAS: discloses "pre-authorization parameters 108 may include limitations on merchants or categories of merchant with which goods or services may be purchased[; t]o do so, the pre-authorization parameters 108 may be configured to specify limitations according to the merchant identifier or the category of merchant[; a] merchant identifier is a unique identifier assigned to a merchant account to allow for unique identification of the merchant in payment processing transactions, such as those performed using a payment card 102[; f]or instance, information such as doing-business-as name and business address may be associated with the merchant identifier in a data record of a payment processor or other entity[; a] merchant category code may further be associated with the merchant in the data record, and may be used to classify the business by the type of goods or services it provides, for purposes such identification of which merchant transactions may be taxable" par. [0017]) 
    
        
            
                                
            
        
    

Claim 35, EXAMINER's Analysis: Claim 35 is rejected as being unpatentable over CAZANAS and SCHWARTZ and HAMMAD and HARRIS and BERNSTEIN. Claim 35 is a dependent claim that directly depends upon parent claim 30, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 30, CAZANAS and BERNSTEIN disclose and render obvious as previously combined the claimed subject matter of claim 35 as follows and as explained below.
Regarding and as per CLAIM 35, the method of claim 30, wherein the percentage is pre-configured by the user and associated with the pre-authorization. Reference (CAZANAS: discloses "method of [] pre-authorization" Claims 10-12, 15-16); (CAZANAS: doesn't expressly and explicitly recite the percentage --- however BERNSTEIN: clearly discloses, teaches, and/or suggests the feature -- "upon receipt of the authorization request, the account issuer compares the data received from the merchant in the authorization request to the data submitted by account management system 105 in the pre-authorization request (step 716)[; i]f the data, such as transaction amount and merchant, match then the transaction may be approved, after which the process 700 continues to step 718 below[; i]f the data is not within the transaction parameters (e.g. transaction values match, transaction values within a predetermined variance, request occurs within a predetermined timeframe, etc.) then the transaction may not be authorized and the process continues to step 722 where the merchant informs the client that the transaction was not approved[; i]n this case, the pre-authorization record may remain valid or in force until an authorization request is submitted which complies with the pre-authorization criteria or until the pre-authorization expires[; i]n some embodiments, the pre-authorization may remain in force until one or more authorizations are submitted which comply with the pre-authorization criteria or until the pre-authorization expires" par. [0133] or "the pre-authorization request includes a variance parameter[; t]he variance parameter is used to calculate a maximum authorization value[; f]or example, if the pre-authorization request has a $500 pre-authorization amount, a variance parameter value of 10 is used to calculate a maximum value of $550 (i.e. 500+500*(0.10))" par. [0165] or "comparing a current pre-authorization amount to said transaction amount comprises increasing said current pre-authorization amount by a variance amount" Claim 11 or "wherein said variance amount is determined by multiplying a variance percentage and said current pre-authorization amount" Claim 12 or "wherein said variance percentage is determined at least partially by at least one of said authorization criteria, said first pre-authorization record, said transaction amount, said financial account issuer, or said financial account" Claim 13 or "said first pre-authorization request comprises at least one of said account identifier, a buyer identifier, a client identifier, a merchant identifier, said effective date, said expiration date, a refresh end date, a record status indicator, a product identifier, a maximum authorization, a variance percentage, or a variance indicator" Claim 23), [See Remarks after Claim 20 Par. 7 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (CAZANAS: discloses "pre-authorization application may allow a user of a payment card to pre-authorize the card for one or more upcoming transactions[; f]or example, the application may receive parameters that may be applied to future transactions performed using the payment card, such as time limits during which the transaction must take place, spending limits, number of transaction limits, limitations on types of goods or services, and limitations on users of the card[; t]hese limitations and other specified requirements may be referred to herein as pre-authorization parameters[; b]ased on the received information, the pre-authorization application may request a payment clearinghouse to pre-authorize the payment card to allow purchases according to the specified limitations[; u]pon successful pre-authorization, the payment card may be used as normal at point-of-sale terminals to make purchases that are within the specified pre-authorization parameters" par. [0006]) 
    
        
            
                                
            
        
    

Claim 36, EXAMINER's Analysis: Claim 36 is rejected as being unpatentable over CAZANAS and SCHWARTZ and HAMMAD and HARRIS and BERNSTEIN. Claim 36 is a dependent claim that directly depends upon parent claim 30, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 30, CAZANAS discloses the claimed subject matter of claim 36 as follows and as explained below.
Regarding and as per CLAIM 36, the method of claim 30, further comprising: Reference (CAZANAS: discloses "method of [] pre-authorization" Claims 10-12, 15-16) 
• 36 ¶ 2 • determining, based on a balance associated with the account number, whether processing the transaction request will cause the balance to exceed a credit limit associated with the account number; and Reference (CAZANAS: discloses "the transaction authorization service 114 determines whether the transaction request 112 is authorized[; f]or example, the transaction authorization service 114 may validate the limitations on the payment card 102 imposed by the credit authorization service[; t]hese limitations may include, for instance the credit limit of the payment card 102, whether the payment card 102 has a past due balance, or other standard criteria for the payment card 102 unrelated to the pre-authorization[; i]f the transaction indicated by the transaction request 112 is authorized, control passes to block 314" par. [0050] or "[i]n block 314, the transaction authorization service 114 allows the transaction[; f]or example, the transaction authorization service 114 may provide a response to the point-of-sale terminal 110 indicating that the transaction is accepted" par. [0051]) 
• 36 ¶ 3 • processing the transaction request when the credit limit is not exceeded. Reference (CAZANAS: See Prior Comment at Claim 20 Par. 10 and See Prior Comment at Claim 20 Par. 4 and See Prior Comment at Claim 36 Par. 2 and "the transaction authorization service 114 determines whether the transaction request 112 is authorized[; f]or example, the transaction authorization service 114 may validate the limitations on the payment card 102 imposed by the credit authorization service[; t]hese limitations may include, for instance the credit limit of the payment card 102, whether the payment card 102 has a past due balance, or other standard criteria for the payment card 102 unrelated to the pre-authorization[; i]f the transaction indicated by the transaction request 112 is authorized, control passes to block 314" par. [0050] or "[i]n block 314, the transaction authorization service 114 allows the transaction[; f]or example, the transaction authorization service 114 may provide a response to the point-of-sale terminal 110 indicating that the transaction is accepted" par. [0051]) 
    
        
            
                                
            
        
    

Claim 37, EXAMINER's Analysis: Claim 37 is rejected as being unpatentable over CAZANAS and SCHWARTZ and HAMMAD and HARRIS and BERNSTEIN. Claim 37 is a dependent claim that directly depends upon parent claim 30, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 30, CAZANAS discloses the claimed subject matter of claim 37 as follows and as explained below.
Regarding and as per CLAIM 37, the method of claim 30, further comprising: Reference (CAZANAS: discloses "method of [] pre-authorization" Claims 10-12, 15-16) 
• 37 ¶ 2 • determining, based on a balance associated with the account number, whether processing the transaction request will result in a negative balance; and Reference (CAZANAS: discloses "the transaction authorization service 114 determines whether the transaction request 112 is authorized[; f]or example, the transaction authorization service 114 may validate the limitations on the payment card 102 imposed by the credit authorization service[; t]hese limitations may include, for instance the credit limit of the payment card 102, whether the payment card 102 has a past due balance, or other standard criteria for the payment card 102 unrelated to the pre-authorization[; i]f the transaction indicated by the transaction request 112 is authorized, control passes to block 314" par. [0050] or "[i]n block 314, the transaction authorization service 114 allows the transaction[; f]or example, the transaction authorization service 114 may provide a response to the point-of-sale terminal 110 indicating that the transaction is accepted" par. [0051] and See Prior Comment at Claim 36 Par. 2) 
• 37 ¶ 3 • denying the transaction request when processing the transaction will result in a negative balance. Reference (CAZANAS: discloses "[i]n block 316, the transaction authorization service 114 denies the transaction[; f]or example, the transaction authorization service 114 may provide a response to the point-of-sale terminal 110 indicating that the transaction is not accepted[; i]t should be noted that in some examples, the point-of-sale terminal 110 may not be given information indicative of why the transaction was denied, such as whether the transaction failed pre-authorization or failed authorization[; i]n some cases, a confirmation or other update message may be provided to the pre-authorization application 130 (e.g., to the user of the mobile device 128 of an owner of the payment card 102) indicative of the failed pre-authorization[; s]uch information may be useful in notifying the user of unauthorized use of the payment card 102" par. [0052] and "the transaction authorization service 114 determines whether the transaction request 112 is authorized[; f]or example, the transaction authorization service 114 may validate the limitations on the payment card 102 imposed by the credit authorization service[; t]hese limitations may include, for instance the credit limit of the payment card 102, whether the payment card 102 has a past due balance, or other standard criteria for the payment card 102 unrelated to the pre-authorization[; i]f the transaction indicated by the transaction request 112 is authorized, control passes to block 314" par. [0050] or "[i]n block 314, the transaction authorization service 114 allows the transaction[; f]or example, the transaction authorization service 114 may provide a response to the point-of-sale terminal 110 indicating that the transaction is accepted" par. [0051]) 
    
        
            
                                
            
        
    

Claim 38, EXAMINER's Analysis: Claim 38 is rejected as being unpatentable over CAZANAS and SCHWARTZ and HAMMAD and HARRIS and BERNSTEIN. Claim 38 is a dependent claim that directly depends upon parent claim 30, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 30, the combined disclosures and teachings of CAZANAS and SCHWARTZ and HAMMAD taken together render obvious the claimed subject matter of claim 38 as follows and as explained below.
Regarding and as per CLAIM 38, the method of claim 30, further comprising: Reference (CAZANAS: discloses "method of [] pre-authorization" Claims 10-12, 15-16) 
• 38 ¶ 2 • transmitting, to the fraud detection system, an indication that the transaction request is not associated with the pre-authorization; and Reference (CAZANAS: See Prior Comment at Claim 27 Par. 1 and "the clearinghouse service 122 may be configured to receive pre-authorization requests 118 specifying pre-authorization parameters 108 associated with a payment card 102 for upcoming transactions[; t]he clearinghouse service 122 may be further configured to identify a transaction authorization service 114 configured to process the received pre-authorization request 118, and communicate the specified pre-authorization parameters 108 to the identified transaction authorization service 114" par. [0023] or "transaction authorization service 114 may be configured to maintain pre-authorization status 116 indicative of what transactions are pre-authorized for which payment cards 102, and what secondary validations are requested[; f]or example, the transaction authorization service 114 may be configured to receive pre-authorization requests 118 including pre-authorization parameters 108, and set the pre-authorization status 116 according to the received pre-authorization parameters 108[; t]he transaction authorization service 114 may be further configured to provide pre-authorization responses 120 indicative of whether the pre-authorization request 118 was successful[; f]or example, if the pre-authorization request 118 includes pre-authorization parameters 108 incompatible with the payment card 102 (e.g., requests a payment amount disallowed by the cardholder agreement), then the pre-authorization responses 120 may indicate that the pre-authorization requests 118 is denied" par. [0024] or "in addition to ensuring that the transaction request 112 conforms to the account information of the payment card 102, the transaction authorization service 114 may also ensure that the payment card 102 is pre-authorized to perform the transaction according to the pre-authorization status 116[; t]he transaction authorization service 114 may also be configured to update the pre-authorization status 116 based on the result of the transaction request 112[; f]or instance, if a predetermined number of requests are pre-authorized, receipt or approval of a transaction request 112 for a payment card 102 may decrement the allowable number pre-authorized transactions for the payment card 102 indicated by the pre-authorization status 116" par. [0025] and "pre-authorization parameters 108 may also specify secondary validations of a user of the payment card 102 to confirm the identity of the pre-authorized user, such as a request for visual verification of a picture of an approved user by merchant personnel or a requirement for the user to enter credentials such as a PIN, passcode or swipe code, or even biometric information such as a thumbprint or retinal scan[; i]n some cases, secondary validations may be requested for all transactions, while in other cases, secondary validations may be requested only for transactions exceeding a certain amount, or transactions for certain merchant identifiers or category of merchant[; i]n some cases, the pre-authorization parameters 108 may specify multiple secondary validations, such as the entry of a PIN in combination with receipt of a thumbprint[; i]n cases in which multiple secondary validations are requested but only a portion of the secondary validations match (e.g., correct thumbprint but incorrect PIN, correct PIN but incorrect thumbprint), the pre-authorization parameters 108 may be configured to either deny all transactions, or specify fallback minimum transaction limits that may be used[; f]or instance if a user forgets his or her PIN (or if the PIN is changed to deny the user access to additional spending limits), but still has a correct thumb print, he or she may still be able to be pre-authorized parameters 108 utilizing a defined base of pre-authorized parameters 108 for the user[; a]s another example, if the user has the correct PIN, but does not have the correct thumbprint (e.g., perhaps the payment card 102 and PIN has been stolen), then the pre-authorized parameters 108 may be configured to deny all transactions, or allow transactions within a low limit and alert cardholder and/or authorities" par. [0019]) 
• 38 ¶ 3 • processing the transaction request when the fraud score is higher than a third threshold, wherein the third threshold comprises a predetermined lowest score for a transaction request that is not associated with the pre-authorization. Reference (CAZANAS: doesn't expressly and explicitly recite is higher than a third threshold, wherein...is not associated with the pre-authorization. --- however SCHWARTZ: clearly discloses, teaches, and/or suggests the feature -- "the business rules are applied to the scores by comparison of the scores to one or more threshold(s) (Step 610)[; p]urely for purposes of this example, presume that business rule requires the customer threshold to equal or exceed a score of 85 and the transaction threshold score exceed a score of 80" par. [0076] or "[t]hus, if the actual scores all meet the business rules (Step 612), the transaction will be authorized and the payment processor 120 will be directed to effect the payment transfer[; o]f course, if one or more of the business rules were not met (Step 612), the transaction would be declined (Step 616)" par. [0077] or "[n]ote here that the business rules can be simple rules, such as a single threshold number against which a single fused score can be applied, or they can be more complex[; f]or example, a more complex business rule might be: if the transaction score is above "x" but below "y" AND the continuous authentication score is greater than "a" then approve, but if less than "a" decline, and if the transaction score is above "y" and the continuous authentication score is less than "a" but still above "b" approve, but if below "b" decline[; a]n even more complex business rule might be: if the user authentication score is above a particular threshold, compare the instant transaction score against other transaction scores involving the same items and other retailers of the same goods within a one month window and, if the scores are all the same, decline, but if the transaction scores are all above another threshold and the values of the transactions, in aggregate are all below a specified value, approve the transaction, any otherwise decline" par. [0078], [See Remarks Below] and See Prior Comment at Claim 31 Par. 1), [See Remarks after Claim 31 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
With respect to above-noted claimed elements [1] "higher than" and [2] "a third threshold" which are disclosed by SCHWARTZ: the teachings and/or suggestions within the disclosures of CAZANAS and HAMMAD thus far relied upon fail to include within the authors' writings an explicit and express recital of [1] "higher than" and [2] "a third threshold" as required by the claim under examination. However, herein relied upon are portions of the disclosure of SCHWARTZ which sufficiently teaches the features applicable to the claimed invention as pointed out above with quotation(s) of exemplary disclosures within SCHWARTZ that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of CAZANAS and HAMMAD by adding or substituting the features [1] "higher than" and [2] "a third threshold" as taught and/or suggested by SCHWARTZ, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily foreseeable to that ordinarily skilled one person in the art at that SCHWARTZ: par. [0002]); or having an "application generally relates to risk mitigation and, more particularly, to risk mitigation in payment transactions involving mobile devices". (SCHWARTZ: par. [0001]). 
    
        
            
                                
            
        
    

Claim 39, EXAMINER's Analysis: Claim 39 is rejected as being unpatentable over CAZANAS and SCHWARTZ and HAMMAD and HARRIS and BERNSTEIN. Claim 39 is a dependent claim that directly depends upon parent claim 38, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 30, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 38 and 30, CAZANAS and SCHWARTZ and HAMMAD disclose and render obvious as previously combined the claimed subject matter of claim 39 as follows and as explained below.
Regarding and as per CLAIM 39, the method of claim 38, wherein the third threshold is less than the threshold. Reference (CAZANAS: discloses "method of [] pre-authorization" Claims 10-12, 15-16); (CAZANAS: doesn't expressly and explicitly recite the third --- however SCHWARTZ: clearly discloses, teaches, and/or suggests the feature -- "the business rules are applied to the scores by comparison of the scores to one or more threshold(s) (Step 610)[; p]urely for purposes of this example, presume that business rule requires the customer threshold to equal or exceed a score of 85 and the transaction threshold score exceed a score of 80" par. [0076] or "[t]hus, if the actual scores all meet the business rules (Step 612), the transaction will be authorized and the payment processor 120 will be directed to effect the payment transfer[; o]f course, if one or more of the business rules were not met (Step 612), the transaction would be declined (Step 616)" par. [0077] or "[n]ote here that the business rules can be simple rules, such as a single threshold number against which a single fused score can be applied, or they can be more complex[; f]or example, a more complex business rule might be: if the transaction score is above "x" but below "y" AND the continuous authentication score is greater than "a" then approve, but if less than "a" decline, and if the transaction score is above "y" and the continuous authentication score is less than "a" but still above "b" approve, but if below "b" decline[; a]n even more complex business rule might be: if the user authentication score is above a particular threshold, compare the instant transaction score against other transaction scores involving the same items and other retailers of the same goods within a one month window and, if the scores are all the same, decline, but if the transaction scores are all above another threshold and the values of the transactions, in aggregate are all below a specified value, approve the transaction, any otherwise decline" par. [0078]), [See Remarks after Claim 38 Par. 3 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (CAZANAS: doesn't expressly and explicitly recite is less than the threshold. --- however HAMMAD: clearly discloses, teaches, and/or suggests the feature -- "a risk score is generated based at least in part on the received verification information, the risk score is sent to an issuer or a merchant, whom then may make a decision based on the risk score as to whether to authorize the transaction[; e]ach entity may have a different tolerance to the level of risk it is willing to accept in authorizing a transaction[; i]n some embodiments in which the risk score is sent to an issuer, the method as described above further includes receiving from the issuer an authorization response message corresponding to the first transaction[; t]he authorization response message may be based at least in part on the risk score and reflects the determination as to whether the transaction should be approved" par. [0062] or "merchant and/or merchant computer may then determine whether to approve the transaction based on the generated risk score[; f]or instance, the merchant may have predetermined a level of risk associated with a transaction that it is willing to accept to proceed with a transaction[; i]f the received risk score is greater than that value, the merchant may send a response message to the client computer indicating that the transaction has been declined[; i]f the generated risk score is lower than a predetermined value, then the merchant computer may approve the transaction" par. [0077]), [See Remarks after Claim 20 Par. 9 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
    
        
            
                                
            
        
    

Response to Arguments
• The Applicant argued: 
'Claim 21: "receiving the transaction request from a mobile device associated with the user." See, Specification at paras. 47-49 ' 
(REMARKS, p. 7). 

• The Applicant further argued: 
'Claim 23: "within pre-determined distance of the pre-authorized location." See, Specification at para. 68 Because the feature of a "distance" is associated with a pre-authorization request, the distance is pre-determined. ' 
(REMARKS, p. 7). 
The above-quoted arguments are not persuasive. The cited paragraph describe for example a "mobile device 130 associated with the pre-authorization" where there is no description that "some distance" is "predetermined". The Office refers the Applicant to see the current rejection based upon the currently pending claims under the heading above. 
• The Applicant further argued: 
'Claim 29: "receiving, from a device associated with the user, a payment method associated with the transaction request." See, Specification at paras. 7 and 44 ' 
(REMARKS, p. 7). 
The above-quoted arguments are not persuasive. The cited paragraphs describe for example "a pre-authorization request" par. [047] for an "upcoming transaction request" par. [049]. The Applicant may please refer to and see the current rejection based upon the currently pending claims under the heading above. 
• The Applicant further argued: 
'Claim 29: "determining, whether the received payment method is the same as the pre- authorized payment method." See, Specification at paras. 7 and 44 ' 
(REMARKS, p. 7). 
The above-quoted arguments are not persuasive. The cited paragraphs do not recite "determining, whether the received payment method is the same as the pre- authorized payment method". The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the heading above. 
• The Applicant further argued: 

(REMARKS, p. 7). 
The above-quoted arguments are not persuasive. The cited paragraphs do not recite "processing, the transaction request when the payment method is the same as the pre-authorized payment method". The Applicant may please refer to and see the current rejection based upon the currently pending claims under the heading above. 
• The Applicant further argued: 
'Claim 31: "a predetermined lowest score." See, Specification at para. 25' 
(REMARKS, p. 7). 
The above-quoted arguments are persuasive. 
• The Applicant further argued: 
'Claim 32: "the request further comprises at least one of a geographic location, a validity period or an indication of a merchant." See, Specification at paras. 122 and 134 ' 
(REMARKS, p. 7). 
The above-quoted arguments are not persuasive. The cited paragraphs 122 and 134 do not exist in the instant application which contains only 78 paragraphs. The Office refers the Applicant to see the current rejection based upon the currently pending claims under the heading above. 
• The Applicant further argued: 
'Claim 33: "the percentage is directly proportional to the pre-authorized amount." See, Specification at paras. 28 and 66 ' 
(REMARKS, p. 7). 
The above-quoted arguments are not persuasive. The cited paragraphs do not recite "the percentage is directly proportional to the pre-authorized amount". The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the heading above. 
• The Applicant further argued: 
'Claim 34: "the percentage is associated with an estimated tax on the pre-authorized Amount." See, Specification at para. 49 ' 
(REMARKS, p. 7). 
The above-quoted arguments are not persuasive. The cited paragraph does not recite "the percentage is associated with an estimated tax on the pre-authorized amount." The Applicant may 
• The Applicant further argued: 
'Claim 36: "determining, based on a balance associated with the account number, whether processing the transaction request will cause the balance to exceed a credit limit." See, Specification at paras. 54-55 ' 
(REMARKS, p. 8). 
The above-quoted arguments are not persuasive. The cited paragraphs do not recite "determining, based on a balance associated with the account number, whether processing the transaction request will cause the balance to exceed a credit limit". The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the heading above. 
• The Applicant further argued: 
'Claim 37: "determining, based on a balance associated with the account number, whether processing the transaction request will result in a negative balance." See, Specification at paras. 54-55 (the pre-authorization request indicated a dollar amount that would exceed the credit limit associated with the card or account, the card has been reported as stolen or missing, and/or any other factor capable of raising the risk of fraud, default, etc.) (emphasis added) ' 
(REMARKS, p. 8). 
The above-quoted arguments are not persuasive. The cited paragraphs do not recite "determining, based on a balance associated with the account number, whether processing the transaction request will result in a negative balance". The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the heading above. 
• The Applicant further argued: 
'Claim 37: "denying the transaction request when processing the transaction will result in a negative balance." See, Specification at paras. 54-55 ' 
(REMARKS, p. 8). 
The above-quoted arguments are not persuasive. The cited paragraphs do not recite "denying the transaction request when processing the transaction will result in a negative balance". The Applicant may please refer to and see the current rejection based upon the currently pending claims under the heading above. 

• The Applicant argued: 
"The claims stand rejected under 35 U.S.C. º 101 as allegedly directed to unpatentable subject matter. Applicant disagrees. As amended, claims 21, 31, and 36 relate to authorizing a transaction. Accordingly, the claims are integrated into the practical application, in particular due to the non-generic components such as a global positioning system as well as the use of pre- authorization and fraud data. 
"Moreover, the claims enable systems and methods for detecting and identifying customers, and more specifically, for detecting and identifying customers operating a mobile device and conducting a financial transaction with a financial service provider. For example, in order to determine whether the requested transaction is occurring at a pre-authorized location, a global positioning system is utilized to ensure that the location of the merchant associated with the merchant is within a certain distance of the location of the second device (e.g., a mobile device of the user). Based on the aforementioned features, the request for a transaction is processed accordingly. 
'These unconventional, technical features have not been "proven by clear and convincing evidence", Berkheimer Memo at page 12, as no evidence of these features has been provided and the rejection has not been expressly supported in writing with evidence. Berkheimer Memo at pages 3-4. 
"In conclusion, as the claims are tied to a practical application and not an abstract idea, the claims are patentable subject matter under prong I/II of Step 2A. Additionally, as the system use unconventional technical features, the claim is patentable subject matter under Step 2B. " 
(REMARKS, pp. 9-10). 
Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 1354, 119 U.S.P.Q.2d 1739, 1742 (Fed. Cir. 2016). The Federal Circuit has held that "communicating requests to a remote server and receiving communications from that server, i.e., communication over a network" is itself an abstract idea. See ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d at 108516: "It is clear from the language of claim 1 that the claim involves an abstract idea--namely, the abstract idea of communicating requests to a remote server and receiving communications from that server, i.e., communication over a network. [] We therefore continue our analysis to determine whether the focus of claim 1, as a whole, is the abstract idea. As explained below, we conclude that it is." ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d 108512 (Fed. Cir. 2019). The Applicant has raised the so-called --Berkheimer argument--. As a fully proper response, the Examiner has cited one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s). Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). For Step 2B, relying on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine and conventional, the claims in the present application are ineligible under Step 2B. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. Courts have held computer-implemented processes not to be significantly 
Regarding obviousness rejections under 35 U.S.C. § 103, the Applicant's arguments submitted February 18, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed January 21, 2021 (hereinafter "Preinterview first office action") have been fully considered but are not persuasive and/or are moot in view of the new grounds of rejection which were necessitated by Applicant's Amendment. Further to the January 21, 2021 Preinterview first office action, the new grounds of rejection are fully set forth above under the 35 U.S.C. § 103 heading as applied to the herein examined current claims. 
• The Applicant argued: 
"[T]he claims recite determining, whether the request for a transaction is associated with a pre-authorization further comprising an outlier geographic area, the outlier geographic area being a geographic region that a user associated with the second device is not known to frequent. 
"[T]he claims are not obvious. 
"[I]t is respectfully submitted that a full and complete response has been made to the outstanding Office Action and, as such, theapplication is in condition for allowance. []" 
(REMARKS [as abridged], pp. 10-12). 
Notwithstanding respectively the foregoing, the above-quoted arguments submitted February 18, 2021 at REMARKS pp. 10-12 regarding rejections under 35 U.S.C. § 103 have been fully considered, but are not persuasive. Moreover, the Office respectfully submits that above-quoted arguments are moot in view of the new grounds of rejection which were necessitated by Applicant's amendment submitted February 18, 2021. Considerably, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Contrary to Applicants assertions, all elements within the Applicant's claims were duly considered given their proper weight and attributed with their proper interpretation and applied within the proper tests of the proper factual and legal analyses. '[T]he Zoltek Corp. v. United States, 672 F.3d 1309, 1318, 102 USPQ2d 1001, 1008 (Fed. Cir. 2012). In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s) (i.e., are not required to present by the broadest reasonable interpretation of the rejected claim(s)). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For example, the claims do not recite "an outlier geographic area, the outlier geographic area being a geographic region that a user associated with the second device is not known to frequent". In response to applicant's arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. When attributed their proper interpretation and with regard to the above-argued features, the pending claims as currently drafted read on the prior art cited by the Office, and therefore the prior art discloses those features. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Applicant may please refer to and see the current rejection based upon the currently pending claims under the 35 U.S.C. § 103 heading above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20080228613 A1 by Alexander; Daniel discloses METHOD AND SYSTEM FOR THE AUTHORIZATION OF AND PAYMENT FOR ELECTRIC CHARGING OF VEHICLES.
USPGPub No. US 20100010930 A1 by Allen; Clinton R. et al. discloses PROVIDING A REAL TIME CREDIT SCORE AS PART OF A TRANSACTION REQUEST.

USPGPub No. US 20130030934 A1 by BAKSHI; Chirag C. et al. discloses SYSTEM AND METHOD FOR CREDIT CARD TRANSACTION APPROVAL BASED ON MOBILE SUBSCRIBER TERMINAL LOCATION.
USPGPub No. US 20130006860 A1 by Balasubramanian; Girish et al. discloses ANTICIPATORY PAYMENT AUTHORIZATION.
USPGPub No. US 20120036073 A1 by Basu; Gourab et al. discloses INTELLIGENT ESTIMATES IN AUTHORIZATION.
USPAT No. US 9679305 B1 to Bhat; Rajiv et al. discloses Embedded storefront.
USPGPub No. US 20090271278 A1 by Bishop; Fred et al. discloses SYSTEMS AND METHODS FOR ROUTING A TRANSACTION REQUEST TO A PAYMENT SYSTEM VIA A TRANSACTION DEVICE.
USPGPub No. US 20090271277 A1 by Bishop; Fred et al. discloses SYSTEMS AND METHODS FOR TRANSACTION PROCESSING BASED UPON AN OVERDRAFT SCENARIO.
USPGPub No. US 20090265250 A1 by Bishop; Fred et al. discloses SYSTEMS AND METHODS FOR PROCESSING A TRANSACTION ACCORDING TO AN ALLOWANCE.
USPGPub No. US 20090265241 A1 by Bishop; Fred et al. discloses SYSTEMS AND METHODS FOR DETERMINING A REWARDS ACCOUNT TO FUND A TRANSACTION.
USPGPub No. US 20090171842 A1 by Blythe; Simon discloses Techniques For Conducting Financial Transactions Using Mobile Communication Devices.
USPGPub No. US 20190251590 A1 by Bodington; Shaun discloses Incentives Associated with Linked Financial Accounts.
USPGPub No. US 20030229584 A1 by Brown, Kyle Ray discloses Method and system for discount debit card.
USPGPub No. US 20140195425 A1 by Campos; Tomas Ariel et al. discloses Systems And Methods For Proxy Card and/or Wallet Redemption Card Transactions.
USPGPub No. US 20080313047 A1 by Casares; Wenceslao et al. discloses Payment clearing network for electronic financial transactions and related personal financial transaction device.
USPAT No. US 6434238 B1 to Chaum; David et al. discloses Multi-purpose transaction card system.

USPGPub No. US 20070063017 A1 by Chen; Yaofei et al. discloses System and method for securely making payments and deposits.
USPGPub No. US 20100125470 A1 by Chisholm; John D. discloses METHODS AND SYSTEMS FOR PROVIDING A DECISION MAKING PLATFORM.
USPGPub No. US 20150095215 A1 by Clarke; Trevor Fred Roy et al. discloses SYSTEMS AND METHODS FOR RESCUING PURCHASE TRANSACTIONS.
USPGPub No. US 20100312657 A1 by Coulter; Todd R. et al. discloses SYSTEM AND METHOD FOR USING A RULES MODULE TO PROCESS FINANCIAL TRANSACTION DATA.
USPAT No. US 9311638 B1 to Daniel; Isaac S. discloses Apparatus, system and method for pre-authorizing international use of a credit card using an electronic card case.
USPGPub No. US 20110196791 A1 by Dominguez; Benedicto Hernandez discloses FRAUD REDUCTION SYSTEM FOR TRANSACTIONS.
USPAT No. US 9652772 B1 to Eyges; Vitaly et al. discloses Systems and methods for fraud detection.
USPGPub No. US 20100280950 A1 by Faith; Patrick et al. discloses TRANSACTION AUTHORIZATION USING TIME-DEPENDENT TRANSACTION PATTERNS.
USPGPub No. US 20050060584 A1 by Ginter, Karl L. et al. discloses Trusted infrastructure support systems, methods and techniques for secure electronic commerce, electronic transactions, commerce process control and automation, distributed computing, and rights management.
USPAT No. US 6658568 B1 to Ginter; Karl L. et al. discloses Trusted infrastructure support system, methods and techniques for secure electronic commerce transaction and rights management.
USPAT No. US 9641526 B1 to Gopalakrishnan; Varadarajan et al. discloses Location based authentication methods and systems.
USPGPub No. US 20140046737 A1 by Graves; Phillip et al. discloses S/M for Providing, Reloading, and Redeeming Stored Value Cards used in Transit Applications.
USPGPub No. US 20130046692 A1 by Grigg; David M. et al. discloses FRAUD PROTECTION WITH USER LOCATION VERIFICATION.

USPGPub No. US 20120330788 A1 by Hanson; Robert et al. discloses PAYMENT SELECTION AND AUTHORIZATION BY A MOBILE DEVICE.
USPGPub No. US 20070179865 A1 by Hibler; Kimberly et al. discloses METHOD FOR ANONYMOUS PURCHASE OF GOODS BY PROVIDING A PLUARLITY OF NON-ACTIVATED ACCOUNT NUMBERS.
USPGPub No. US 20150220920 A1 by HOWE; Justin X. discloses METHOD AND SYSTEM FOR OPTIMIZING FORCE POSTED PAYMENTS.
USPGPub No. US 20090070265 A1 by Hrabosky; Lisa discloses SYSTEM AND METHOD FOR CASHBACK FUNDING.
USPGPub No. US 20080126258 A1 by Jacobs; Paul E. et al. discloses AUTHENTICATION OF E-COMMERCE TRANSACTIONS USING A WIRELESS TELECOMMUNICATIONS DEVICE.
USPGPub No. US 20140207673 A1 by Jeffries; Matt et al. discloses AUTOMATED TELLER MACHINE TRANSACTION BLOCKING.
USPGPub No. US 20130253965 A1 by Joseph; Roshin discloses TIME DEPENDENT TRANSACTION QUEUE.
USPGPub No. US 20060131390 A1 by Kim; Mike Insang discloses Method and system for providing transaction notification and mobile reply authorization.
USPGPub No. US 20060131385 A1 by Kim; Mike Insang discloses Conditional transaction notification and implied approval system.
USPGPub No. US 20070246528 A1 by Kubo; Takayuki et al. discloses SYSTEM AND METHOD FOR AUTHORIZING ELECTRONIC PAYMENT TRANSACTIONS.
USPGPub No. US 20120216244 A1 by KUMAR; Srinivas et al. discloses SYSTEM AND METHOD FOR APPLICATION ATTESTATION.
USPGPub No. US 20190266339 A1 by KURSUN; Eren discloses SYSTEMS AND METHODS FOR DATA SHARING AND TRANSACTION PROCESSING FOR HIGH SECURITY DOCUMENTS.
USPGPub No. US 20030195859 A1 by Lawrence, Jason E. discloses System and methods for authenticating and monitoring transactions.
USPGPub No. US 20090164354 A1 by Ledbetter; Richard Howard et al. discloses METHOD AND APPARATUS FOR CONSUMER DRIVEN PROTECTION FOR PAYMENT CARD TRANSACTIONS.

USPGPub No. US 20130304637 A1 by McCabe; Colin T. et al. discloses FRAUD CONTROL INTEGRATED FORM FILLING TOOL.
USPGPub No. US 20150235220 A1 by Murphy, JR.; Matthew D. et al. discloses LOCATION BASED RISK MITIGATING TRANSACTION AUTHORIZATION.
USPGPub No. US 20150235219 A1 by Murphy, JR.; Matthew D. et al. discloses ITEM/VALUE BASED RISK MITIGATING TRANSACTION AUTHORIZATION.
USPGPub No. US 20150235207 A1 by Murphy, JR.; Matthew D. et al. discloses RISK MITIGATING TRANSACTION AUTHORIZATION.
USPGPub No. US 20120041876 A1 by Nosek; Luke Paul et al. discloses INSTANT AVAILABILITY OF ELECTRONICALLY TRANSFERRED FUNDS.
USPGPub No. US 20140101046 A1 by O'Connor; Michael D. discloses SYSTEM AND METHOD FOR ONLINE FINANCIAL TRANSACTIONS.
USPGPub No. US 20150019435 A1 by Ovick; Joseph Bjorn et al. discloses SYSTEMS AND METHODS TO GENERATE A RECEIPT FOR A TRANSACTION.
USPGPub No. US 20100106611 A1 by Paulsen; Kobus et al. discloses FINANCIAL TRANSACTIONS SYSTEMS AND METHODS.
USPGPub No. US 20070250392 A1 by Paulsen; Kobus et al. discloses SYSTEMS AND METHODS FOR DETERMINING TAXES OWED FOR FINANCIAL TRANSACTIONS CONDUCTED OVER A NETWORK.
USPGPub No. US 20100211503 A1 by Reiss; Zvi discloses Double Verified Transaction Device and Method.
USPGPub No. US 20140207674 A1 by SCHROEDER; Denise et al. discloses AUTOMATED TELLER MACHINE TRANSACTION PREMIUM LISTING TO PREVENT TRANSACTION BLOCKING.
USPGPub No. US 20140222616 A1 by SIEMIATKOWSKI; Sebastian et al. discloses System and Methods for Party Authentication and Credit Assessment in Electronic Purchasing.
USPGPub No. US 20140122331 A1 by Vaish; Tushar et al. discloses System and Method for Providing a Security Code.
USPGPub No. US 20130001304 A1 by Xu; Jinyao et al. discloses PAYMENT SYSTEM AND METHOD OF IC CARD AND A MULTI-APPLICATION IC CARD AS WELL AS A PAYMENT TERMINAL.
    
        
            
                                
            
        
    


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Thursday from 7:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        04/02/2021